Exhibit 10.12

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

dated as of

June 16, 2010

among

SPECTRUM BRANDS, INC.,

as Borrower,

SB/RH HOLDINGS, LLC,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG,

as Administrative Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

BANC OF AMERICA SECURITIES LLC

and

DEUTSCHE BANK SECURITIES INC.,

as Joint Bookrunners and Joint Lead Arrangers

BANK OF AMERICA, N.A.,

as Syndication Agent

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE   ARTICLE 1      DEFINITIONS    Section 1.01.   Defined Terms    2
Section 1.02.   Terms Generally    31 Section 1.03.   Pro Forma Calculations   
31 Section 1.04.   Classification of Loans and Borrowings    32 Section 1.05.  
Designation as Senior Debt    32 Section 1.06.   Currency Equivalents Generally
   32   ARTICLE 2      THE CREDITS    Section 2.01.   Commitments    32 Section
2.02.   Loans    33 Section 2.03.   Borrowing Procedure    34 Section 2.04.  
Evidence of Debt; Repayment of Loans    34 Section 2.05.   Fees    35 Section
2.06.   Interest on Loans    36 Section 2.07.   Default Interest    36 Section
2.08.   Alternate Rate of Interest    37 Section 2.09.   Termination and
Reduction of Commitments    37 Section 2.10.   Conversion and Continuation of
Borrowings    37 Section 2.11.   Repayment of Term Borrowings    39 Section
2.12.   Voluntary Prepayment    41 Section 2.13.   Mandatory Prepayments    41
Section 2.14.   Reserve Requirements; Change in Circumstances    43 Section
2.15.   Change in Legality    44 Section 2.16.   Breakage    45 Section 2.17.  
Pro Rata Treatment    45 Section 2.18.   Sharing of Setoffs    46 Section 2.19.
  Payments    46 Section 2.20.   Taxes    47 Section 2.21.   Assignment of
Commitments Under Certain Circumstances; Duty to Mitigate    49 Section 2.22.  
Incremental Term Loans    50   ARTICLE 3      REPRESENTATIONS AND WARRANTIES   
Section 3.01.   Organization; Powers    53 Section 3.02.   Authorization    53



--------------------------------------------------------------------------------

Section 3.03.   Enforceability    53 Section 3.04.   Governmental Approvals   
54 Section 3.05.   Financial Statements    54 Section 3.06.   No Material
Adverse Change    55 Section 3.07.   Title to Properties; Possession Under
Leases    55 Section 3.08.   Subsidiaries    56 Section 3.09.   Litigation;
Compliance with Laws    56 Section 3.10.   Agreements    56 Section 3.11.  
Federal Reserve Regulations    57 Section 3.12.   Investment Company Act    57
Section 3.13.   Use of Proceeds    57 Section 3.14.   Tax Returns    57 Section
3.15.   No Material Misstatements    57 Section 3.16.   Employee Benefit Plans
   58 Section 3.17.   Environmental Matters    58 Section 3.18.   Insurance   
58 Section 3.19.   Security Documents    59 Section 3.20.   Location of Real
Property and Leased Premises    60 Section 3.21.   Labor Matters    60 Section
3.22.   Solvency    60 Section 3.23.   Transaction Documents    60 Section 3.24.
  Senior Indebtedness    61 Section 3.25.   Sanctioned Persons    61 Section
3.26.   Foreign Corrupt Practices Act    61   ARTICLE 4      CONDITIONS OF
LENDING    Section 4.01.   All Credit Events    61 Section 4.02.   First Credit
Event    62   ARTICLE 5      AFFIRMATIVE COVENANTS    Section 5.01.   Existence;
Compliance with Laws; Businesses and Properties    66 Section 5.02.   Insurance
   67 Section 5.03.   Obligations and Taxes    68 Section 5.04.   Financial
Statements, Reports, etc.    69 Section 5.05.   Litigation and Other Notices   
71 Section 5.06.   Information Regarding Collateral    72 Section 5.07.  
Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings    72 Section 5.08.   Use of Proceeds    73 Section 5.09.   Employee
Benefits    73 Section 5.10.   Compliance with Environmental Laws    73 Section
5.11.   Preparation of Environmental Reports    73

 

ii



--------------------------------------------------------------------------------

Section 5.12.   Further Assurances    74 Section 5.13.   Proceeds of Certain
Dispositions    74 Section 5.14.   Compliance with Terms of Material Leaseholds
   75   ARTICLE 6      NEGATIVE COVENANTS    Section 6.01.   Indebtedness    75
Section 6.02.   Liens    78 Section 6.03.   Sale and Lease-back Transactions   
80 Section 6.04.   Investments, Loans and Advances    81 Section 6.05.  
Mergers, Consolidations, Sales of Assets and Acquisitions    82 Section 6.06.  
Restricted Payments; Restrictive Agreements    84 Section 6.07.   Transactions
with Affiliates    86 Section 6.08.   Business of Holdings, Borrower and
Subsidiaries    87 Section 6.09.   Other Indebtedness and Agreements    87
Section 6.10.   Capital Expenditures    88 Section 6.11.   Interest Coverage
Ratio    88 Section 6.12.   Maximum Leverage Ratio    89 Section 6.13.   Fiscal
Year    89 Section 6.14.   Certain Equity Securities    89   ARTICLE 7     
EVENTS OF DEFAULT    Section 7.01.   Events of Default    90 Section 7.02.  
Application of Proceeds    93   ARTICLE 8      THE ADMINISTRATIVE AGENT AND THE
COLLATERAL TRUSTEE; ETC.      ARTICLE 9      MISCELLANEOUS    Section 9.01.  
Notices; Electronic Communications    96 Section 9.02.   Survival of Agreement
   99 Section 9.03.   Binding Effect    100 Section 9.04.   Successors and
Assigns    100 Section 9.05.   Expenses; Indemnity    104 Section 9.06.   Right
of Setoff    106 Section 9.07.   Applicable Law    106 Section 9.08.   Waivers;
Amendment    106 Section 9.09.   Interest Rate Limitation    107 Section 9.10.  
Entire Agreement    108 Section 9.11.   WAIVER OF JURY TRIAL    108 Section
9.12.   Severability    108 Section 9.13.   Counterparts    108

 

iii



--------------------------------------------------------------------------------

Section 9.14.   Headings    109 Section 9.15.   Jurisdiction; Consent to Service
of Process    109 Section 9.16.   Confidentiality    109 Section 9.17.   Lender
Action    110 Section 9.18.   USA PATRIOT Act Notice    110

 

SCHEDULES

       

Schedule 1.01(a)

   -      Existing Credit Facilities

Schedule 1.01(b)

   -      Mortgaged Property

Schedule 1.01(c)

   -      Subsidiary Guarantors

Schedule 2.01

   -      Lenders and Commitments

Schedule 3.08

   -      Subsidiaries

Schedule 3.09

   -      Litigation

Schedule 3.16

   -      ERISA Events

Schedule 3.17

   -      Environmental Matters

Schedule 3.18

   -      Insurance

Schedule 3.19(a)

   -      UCC Filing Offices

Schedule 3.19(c)

   -      Mortgage Filing Offices

Schedule 3.20(a)

   -      Owned Real Property

Schedule 3.20(b)

   -      Leased Real Property

Schedule 3.21

   -      Labor Matters

Schedule 4.02(a)

   -      Local Counsel

Schedule 6.01

   -      Existing Indebtedness

Schedule 6.02

   -      Existing Liens

Schedule 6.04

   -      Existing Investments

Schedule 6.06

        Existing Restrictive Agreements

Schedule 6.07

   -      Existing Transactions with Affiliates

EXHIBITS

       

Exhibit A

   -      Form of Administrative Questionnaire

Exhibit B

   -      Form of Assignment and Acceptance

Exhibit C

   -      Form of Borrowing Request

Exhibit D

   -      Form of Security Agreement

Exhibit E-1

   -      Form of Holdings Guaranty

Exhibit E-2

   -      Form of Subsidiary Guaranty

Exhibit F

   -      Form of Mortgage

Exhibit G

   -      Form of Collateral Trust Agreement

Exhibit H

   -      Form of ABL Intercreditor Agreement

Exhibit I

   -      Form of Affiliate Subordination Agreement

Exhibit J-1

   -      Form of Opinion of Sutherland Asbill & Brennan LLP

Exhibit J-2

   -      Form of Local Counsel Opinion

Exhibit K

   -      Form of Compliance Certificate

Exhibit L

   -      Form of United States Tax Compliance Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 16, 2010 among SPECTRUM BRANDS, INC., a
Delaware corporation (the “Borrower” or “Spectrum”), SB/RH HOLDINGS, LLC, a
Delaware limited liability company (“Holdings”), the Lenders (such term and each
other capitalized term used but not defined in this introductory statement
having the meaning given it in Article 1), CREDIT SUISSE AG, as administrative
agent for the Lenders (in such capacity, including any successor thereto, the
“Administrative Agent”).

Spectrum is party to an Agreement and Plan of Merger dated as of February 9,
2010 (as amended by Amendment No. 1 dated as of March 1, 2010, Amendment No. 2
dated as of March 26, 2010 and Amendment No. 3 dated as of April 30, 2010, the
“Merger Agreement”) by and among Spectrum Brands Holdings, Inc. (formerly known
as SB/RH Holdings, Inc.), a Delaware corporation (“Super Holdco”), Battery
Merger Corp., a Delaware corporation (“Spectrum Merger Sub”), Grill Merger
Corp., a Delaware corporation (“Russell Hobbs Merger Sub”), Spectrum and Russell
Hobbs, Inc., a Delaware corporation (“Russell Hobbs”), pursuant to which
Spectrum will engage in a business combination transaction with Russell Hobbs
that is implemented by the acquisition by Super Holdco of all of the equity
interests of Spectrum and Russell Hobbs as follows: Super Holdco (i) causes
Spectrum Merger Sub to be merged with and into Spectrum, with Spectrum surviving
as a wholly owned subsidiary of Super Holdco, with the equityholders of Spectrum
receiving common equity of Super Holdco as merger consideration (the “Spectrum
Merger”), (ii) causes Russell Hobbs Merger Sub to be merged with and into
Russell Hobbs, with Russell Hobbs surviving as a wholly owned subsidiary of
Super Holdco, with the equityholders of Russell Hobbs receiving common equity of
Super Holdco as merger consideration (the “Russell Hobbs Merger” and, together
with the Spectrum Merger, the “Mergers”) and (iii) immediately following the
Mergers, (A) contributes all of the outstanding equity interests of Russell
Hobbs (the “Russell Hobbs Contribution”) to Spectrum, resulting in Russell Hobbs
becoming a wholly owned subsidiary of Spectrum, and (B) contributes all of the
outstanding equity interests of Spectrum (the “Spectrum Contribution” and,
together with the Mergers and the Russell Hobbs Contribution, the “Acquisition”)
to Holdings, a wholly owned subsidiary of Super Holdco.

The Borrower has requested the Lenders to extend credit in the form of Term
Loans on the Closing Date, in an aggregate principal amount not in excess of
$750,000,000.

The proceeds of the Term Loans are to be used solely to refinance certain
existing indebtedness of Spectrum, Russell Hobbs and their respective
subsidiaries outstanding as of the Closing Date and to pay fees and expenses
related to the Transactions.



--------------------------------------------------------------------------------

Concurrently herewith, the Borrower is entering into the ABL Credit Agreement
providing for loans and other extensions of credit in an aggregate principal
amount of up to $300,000,000.

Concurrently herewith, the Borrower is issuing the Senior Secured Notes in the
initial aggregate principal amount of $750,000,000 pursuant to the Senior
Secured Note Indenture.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABL Credit Agreement” shall mean that certain Loan and Security Agreement dated
as of June 16, 2010, among Spectrum and certain of its Subsidiaries, as
borrowers, the lenders party thereto, and Bank of America, N.A., as
administrative agent.

“ABL Documents” shall mean the ABL Credit Agreement and all other instruments,
agreements and other documents delivered thereunder or providing for any
Guarantee or other right in respect thereof.

“ABL Intercreditor Agreement” shall mean the Intercreditor Agreement,
substantially in the form of Exhibit H, among the Borrower, the Guarantors, the
Collateral Trustee and Bank of America, N.A., as administrative agent under the
ABL Credit Agreement.

“ABL Priority Collateral” shall have the meaning assigned to such term in the
ABL Intercreditor Agreement.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Entity” shall have the meaning assigned to such term in
Section 6.05(a)(iv).

“Acquisition” shall have the meaning assigned to such term in the preliminary
statements hereto.

 

2



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the greater of
(a) 1.50% and (b) the product of (i) the LIBO Rate in effect for such Interest
Period and (ii) Statutory Reserves.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement hereto.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit I pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.

“Agents” shall have the meaning assigned to such term in Article 8.

“Agreement Value” means, for each Hedging Agreement, on any date of
determination, the maximum aggregate amount (giving effect to any netting
agreements) that Holdings, the Borrower or such Subsidiary would be required to
pay if such Hedging Agreement were terminated on such date.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate applicable for an Interest Period of one month beginning on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%;
provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any day
shall be based on the rate determined on such day at approximately 11:00 a.m.
(London time) by reference to the British Bankers’ Association Interest
Settlement Rates for deposits in Dollars (as set forth by any service selected
by the Administrative Agent that has been nominated by the British Bankers’
Association as an authorized vendor for the purpose of displaying such rates).
If the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the preceding sentence until the circumstances
giving rise

 

3



--------------------------------------------------------------------------------

to such inability no longer exist. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective on the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, as the case
may be.

“Applicable Margin” shall mean, for any day (a) with respect to any Eurodollar
Term Loan, 6.50% per annum and (b) with respect to any ABR Term Loan, 5.50% per
annum.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Borrower or any of the
Subsidiaries to any Person other than the Borrower or any Subsidiary Guarantor
of (a) any Equity Interests of any of the Subsidiaries (other than directors’
qualifying shares) or (b) any other assets of the Borrower or any of the
Subsidiaries (other than (i) inventory, damaged, obsolete or worn out assets,
scrap and Permitted Investments, in each case disposed of in the ordinary course
of business, (ii) dispositions between or among Foreign Subsidiaries, (iii) any
ABL Priority Collateral, (iv) any sale, transfer or other disposition or series
of related sales, transfers or other dispositions having a value not to exceed
$3,000,000 in any period of twelve consecutive months most recently ended,
(v) sales, transfers and other distributions of equipment (A) in a transaction
where such equipment is exchanged for credit against the purchase price of
similar replacement equipment or (B) the proceeds of such disposition are
reasonably promptly applied to the purchase price of such replacement equipment,
(vi) dispositions in the ordinary course of business consisting of abandonment
of all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights that,
in the good faith determination of the Borrower or any Subsidiary, are
uneconomical, negligible, obsolete or otherwise not material in the conduct of
its business, (vii) dispositions of property formerly leased by the Borrower or
its Subsidiaries and acquired by the Borrower and sold as an alternative to
terminating the lease on such property, (viii) the sale, transfer or other
disposition of all or a portion of the Equity Interests of Rayovac PRC, a
wholly-owned indirect Subsidiary and a direct subsidiary of Spectrum Brands
Mauritius Limited and (ix) the assignment or other transfer of all rights in and
to the mark STA GREEN and any applications and registrations thereof).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Administrative Agent,
in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the introductory
statement hereto.

 

4



--------------------------------------------------------------------------------

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.01.

“Borrowing” shall mean Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Term Loans, as to
which a single Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“Breakage Event” shall have the meaning assigned to such term in Section 2.16.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Term Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, for any period, the additions to property,
plant and equipment and other capital expenditures of the Borrower and its
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of the Borrower for such period prepared in accordance
with GAAP but excluding in each case any such expenditure made to restore,
replace or rebuild property to the condition of such property immediately prior
to any damage, loss, destruction or condemnation of such property, to the extent
such expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Casualty Event” means any casualty or other insured damage to, or any taking
under any power of eminent domain or condemnation or similar proceeding of, any
assets of the Borrower or any of the Subsidiaries.

 

5



--------------------------------------------------------------------------------

A “Change in Control” shall be deemed to have occurred if (a) any “person” or
“group” (within the meaning of Rule 13d-5 of the Securities Exchange Act of 1934
as in effect on the date hereof), other than the Permitted Investors, shall own,
directly or indirectly, beneficially or of record, shares representing more than
(i) 35% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of Super Holdco and (ii) the aggregate ordinary voting
power represented by the issued and outstanding capital stock of Super Holdco
directly or indirectly owned by the Permitted Investors, (b) a majority of the
seats (other than vacant seats) on the board of directors of Super Holdco shall
at any time be occupied by persons who were neither (i) nominated by the board
of directors of Super Holdco (or any committee thereof with the authority to
nominate directors) or the Permitted Investors nor (ii) appointed by directors
so nominated, (c) any change in control (or similar event, however denominated)
with respect to Super Holdco, Holdings or the Borrower shall occur under and as
defined in any indenture or agreement in respect of Material Indebtedness,
(d) Super Holdco shall cease to directly own, beneficially and of record, 100%
of the issued and outstanding Equity Interests of Holdings, or (e) Holdings
shall cease to directly own, beneficially and of record, 100% of the issued and
outstanding Equity Interests of the Borrower.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans or Other Term Loans
and, when used in reference to any Commitment, refers to whether such Commitment
is a Term Loan Commitment or an Incremental Term Loan Commitment.

“Closing Date” shall mean the date on which the initial Term Loans are made,
which date is June 16, 2010.

“Closing Date Russell Hobbs Material Adverse Effect” shall mean any event,
circumstance, change, development or effect that, individually or in the
aggregate with all other events, circumstances, changes, developments or
effects, (i) is materially adverse to the business, results of operations or
financial condition of Russell Hobbs and any of its subsidiaries taken as a
whole; provided, however, that none of the following shall be deemed, either
alone or in combination, to constitute, and none of the following shall be taken
into account in determining whether there has been or will be, a “Closing Date
Russell Hobbs Material Adverse Effect” for purposes of this clause (i): any
event, circumstance,

 

6



--------------------------------------------------------------------------------

change, development or effect to the extent arising out of or resulting from
(A) changes in the United States or global economy or capital, financial,
banking, credit or securities markets generally, (B) any act of war or armed
hostilities or the occurrence of acts of terrorism or sabotage in each case, in
the United States, (C) the announcement of the Merger Agreement or the
Transaction (as defined in the Merger Agreement), (D) changes in applicable law
or in the interpretation thereof, (E) changes in U.S. generally accepted
accounting principles (or in the interpretation thereof) or accounting
principles, practices or policies that are imposed on Russell Hobbs or any of
its subsidiaries, (F) changes in general economic, legal, tax, regulatory or
political conditions in the geographic regions in which Russell Hobbs and its
subsidiaries operate or the market for Russell Hobbs’s products, (G) [RESERVED],
(H) any failure of Russell Hobbs to meet financial projections or forecasts (it
being understood that the factors giving rise to or contributing to any such
failure that are not otherwise excluded from the definition of “Closing Date
Russell Hobbs Material Adverse Effect” may be deemed to constitute, or be taken
into account in determining whether there has been or would be reasonably likely
to have been, a Closing Date Russell Hobbs Material Adverse Effect), or (I) the
matters described in the Indemnity Agreement (as defined in the Merger
Agreement); provided, however, that such matters in the case of clauses (A),
(B), (D), (E) and (F) shall be taken into account in determining whether there
has been or will be a “Closing Date Russell Hobbs Material Adverse Effect” to
the extent, but only to the extent, of any disproportionate impact on Russell
Hobbs and its subsidiaries, taken as a whole, relative to other participants
operating in the same industries and the geographic markets of Russell Hobbs and
its subsidiaries, or (ii) would have, or be reasonably likely to have, a
material adverse effect on the ability of Russell Hobbs to perform its
obligations under the Merger Agreement or to consummate the Transaction (as
defined in the Merger Agreement) prior to August 12, 2010.

“Closing Date Spectrum Material Adverse Effect” shall mean any event,
circumstance, change, development or effect that, individually or in the
aggregate with all other events, circumstances, changes, developments or
effects, (i) is materially adverse to the business, results of operations or
financial condition of Spectrum and any of its subsidiaries taken as a whole;
provided, however, that none of the following shall be deemed, either alone or
in combination, to constitute, and none of the following shall be taken into
account in determining whether there has been or will be, a “Closing Date
Spectrum Material Adverse Effect” for purposes of this clause (i): any event,
circumstance, change, development or effect to the extent arising out of or
resulting from (A) changes in the market price or trading volume of Spectrum
common stock (it being understood that the factors giving rise to or
contributing to any such change that are not otherwise excluded from the
definition of “Closing Date Spectrum Material Adverse Effect” may be deemed to
constitute, or be taken into account in determining whether there has been or
would be reasonably likely to have been, a Closing Date Spectrum Material
Adverse Effect), (B) changes in the United

 

7



--------------------------------------------------------------------------------

States or global economy or capital, financial, banking, credit or securities
markets generally, (C) any act of war or armed hostilities or the occurrence of
acts of terrorism or sabotage in each case, in the United States, (D) the
announcement of the Merger Agreement or the Transaction (as defined in the
Merger Agreement), (E) changes in applicable law or in the interpretation
thereof, (F) changes in U.S. generally accepted accounting principles (or in the
interpretation thereof) or accounting principles, practices or policies that are
imposed on Spectrum or any of its subsidiaries, (G) changes in general economic,
legal, tax, regulatory or political conditions in the geographic regions in
which Spectrum and its subsidiaries operate or the market for Spectrum’s
products, (H) [RESERVED], (I) any failure of Spectrum to meet financial
projections or forecasts (it being understood that the factors giving rise to or
contributing to any such failure that are not otherwise excluded from the
definition of “Closing Date Spectrum Material Adverse Effect” may be deemed to
constitute, or be taken into account in determining whether there has been or
would be reasonably likely to have been, a Closing Date Spectrum Material
Adverse Effect), or (J) any litigation arising from any alleged breach of
fiduciary duty or other violation of law relating to the Merger Agreement or the
Transaction (as defined in the Merger Agreement); provided, however, that such
matters in the case of clauses (B), (C), (E), (F) and (G) shall be taken into
account in determining whether there has been or will be a “Closing Date
Spectrum Material Adverse Effect” to the extent, but only to the extent, of any
disproportionate impact on Spectrum and its subsidiaries, taken as a whole,
relative to other participants operating in the same industries and the
geographic markets of Spectrum and its subsidiaries, or (ii) would have, or be
reasonably likely to have, a material adverse effect on the ability of Spectrum
to perform its obligations under the Merger Agreement or to consummate the
Transaction (as defined in the Merger Agreement) prior to August 12, 2010.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Collateral Trust Agreement” shall mean the Collateral Trust Agreement,
substantially in the form of Exhibit G, among the Borrower, the Guarantors, the
Administrative Agent, the Senior Secured Notes Indenture Trustee and the
Collateral Trustee.

“Collateral Trustee” shall mean Wells Fargo Bank, National Association, in its
capacity as collateral trustee for the Lenders and other Secured Parties under
the Collateral Trust Agreement, including any successor thereto in such
capacity.

“Commitment” shall mean, with respect to any Lender, such Lender’s Term Loan
Commitment and Incremental Term Loan Commitment.

 

8



--------------------------------------------------------------------------------

“Communications” shall have the meaning assigned to such term in Section 9.01.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated May 2010.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) Consolidated Interest
Expense for such period, (ii) consolidated income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) any non-cash charges (other than the write-down of current assets) for such
period, (v) non-recurring losses or expenses (including severance and relocation
costs, restructuring charges, integration costs or reserves), including such
items related to, proposed and completed Permitted Acquisitions and Asset Sales
and to closure/consolidation of facilities, in an aggregate amount not to exceed
$30,000,000 for such period, (vi) restructuring charges related to the
Transactions incurred prior to or within 36 months of the Closing Date, in an
aggregate amount not to exceed $30,000,000 and (vii) Transaction Expenses and
minus (b) without duplication (i) all cash payments made during such period on
account of reserves, restructuring charges and other non-cash charges added to
Consolidated Net Income pursuant to clause (a)(iv) above in a previous period
(unless such cash payments would have been permitted to be added to Consolidated
Net Income pursuant to clause (a)(v) or clause (a)(vi) in such period) and
(ii) to the extent included in determining such Consolidated Net Income, any
extraordinary gains and all non-cash items of income for such period, all
determined on a consolidated basis in accordance with GAAP; provided that for
purposes of calculating the Leverage Ratio in connection with determining
compliance with Section 6.04(g), Section 6.05(a)(iv), Section 6.05(b)(iv),
Section 6.09(b) and Section 6.12 for any period, (A) the Consolidated EBITDA of
any Acquired Entity acquired by the Borrower or any Subsidiary pursuant to a
Permitted Acquisition during such period shall be included on a pro forma basis
for such period (assuming the consummation of such acquisition and the
incurrence or assumption of any Indebtedness in connection therewith occurred as
of the first day of such period) and (B) the Consolidated EBITDA attributable to
any Asset Sale by the Borrower or any Subsidiary during such period shall be
excluded for such period (assuming the consummation of such sale or other
disposition and the repayment of any Indebtedness in connection therewith
occurred as of the first day of such period). For purposes of determining the
Interest Coverage Ratio and the Leverage Ratio, as of or for the periods ended
on September 30, 2010 and January 2, 2011, Consolidated EBITDA will be deemed to
be equal to (i) for the fiscal quarter ended January 3, 2010, $117,400,000 and
(ii) for the fiscal quarter ended April 4, 2010, $90,600,000.

 

9



--------------------------------------------------------------------------------

“Consolidated Interest Expense” shall mean, for any period, the sum of
(a) interest expense (including imputed interest expense in respect of Capital
Lease Obligations of the Borrower and the Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP plus (b) any interest
accrued during such period in respect of Indebtedness of the Borrower or any
Subsidiary that is required to be capitalized rather than included in
consolidated interest expense for such period in accordance with GAAP minus
(c) interest income for such period. For purposes of the foregoing, interest
expense shall be determined after giving effect to any net payments made or
received by the Borrower or any Subsidiary with respect to interest rate Hedging
Agreements. For purposes of determining the Interest Coverage Ratio for the
periods ended September 30, 2010, January 2, 2011 and April 3, 2011,
Consolidated Interest Expense shall be deemed to be equal to (i) the
Consolidated Interest Expense for the fiscal quarter ended September 30, 2010,
multiplied by 4, (ii) the Consolidated Interest Expense for the two consecutive
fiscal quarters ended January 2, 2011, multiplied by 2 and (iii) the
Consolidated Interest Expense for the three consecutive fiscal quarters ended
April 3, 2011, multiplied by 4/3, respectively.

“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP (adjusted to reflect any charge, tax or expense
incurred or accrued by Holdings during such period as though such charge, tax or
expense had been incurred by the Borrower, to the extent that the Borrower has
made or would be entitled under the Loan Documents to make any payment to or for
the account of Holdings in respect thereof); provided that there shall be
excluded (a) the income of any Subsidiary (other than a Subsidiary Guarantor) to
the extent that the declaration or payment of dividends or similar distributions
by the Subsidiary of that income is not at the time permitted by operation of
the terms of its charter or any agreement, instrument, judgment, decree,
statute, rule or governmental regulation applicable to such Subsidiary, (b) the
income or loss of any Person accrued prior to the date it becomes a Subsidiary
or is merged into or consolidated with the Borrower or any Subsidiary or the
date that such Person’s assets are acquired by the Borrower or any Subsidiary,
(c) the income of any Person (other than a Subsidiary) in which any other Person
(other than the Borrower or a Wholly Owned Subsidiary or any director holding
qualifying shares in accordance with applicable law) has a joint interest,
except to the extent of the amount of dividends or other distributions actually
paid to the Borrower or a Wholly Owned Subsidiary by such Person during such
period, and (d) any gains or losses attributable to sales of assets out of the
ordinary course of business.

“Consolidated Net Tangible Assets” shall mean, as of any date, (a) the amount
which, in accordance with GAAP, would be set forth under the caption “Total
Assets” (or any like caption) on a consolidated balance sheet of the Borrower
and its Subsidiaries, as of the end of the most recently ended fiscal quarter
for which internal financial statements are available, minus (b) the sum of
(i) all intangible assets, including, without limitation, goodwill, organization
costs, patents, trademarks, copyrights, franchises, and research and development
costs and (ii) current liabilities.

 

10



--------------------------------------------------------------------------------

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof (other than upon an Asset Sale
or Change in Control, if such right is subject to the prior payment in full of
the Obligations), in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case at any time on or prior to the first anniversary of the Maturity Date,
or (b) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (i) debt securities or (ii) any Equity Interest referred to
in clause (a) above, in each case at any time prior to the first anniversary of
the Maturity Date.

“Dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) a
Related Fund of a Lender, (iv) subject to clause (iv) of the proviso to
Section 9.04(b), Holdings and the Permitted Investors and (v) any other Person
(other than a natural person) approved by the Administrative Agent; provided
that notwithstanding the foregoing, “Eligible Assignee” shall not include any
Person identified as an excluded entity to the Lead Arrangers on February 9,
2010 without the prior written consent of the Borrower.

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders), and agreements in each case, relating to protection of the environment,

 

11



--------------------------------------------------------------------------------

natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or (o) of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan, (b) the
failure to satisfy the minimum funding standard (as defined in Section 412 or
430 of the Code or Section 303 or 304 of ERISA) with respect to any Plan,
whether or not waived, (c) a determination that any Plan is in “at-risk status”
or any Multiemployer Plan is in “endangered status” or “critical status” (as
each is defined in Section 303 and 305 of ERISA, respectively), (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any material
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan, (e) the receipt by the Borrower
or any of its ERISA Affiliates from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (f) the receipt by the Borrower or any of its
ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan from
the Borrower or any of its ERISA

 

12



--------------------------------------------------------------------------------

Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or (g) the occurrence
of a non-exempt “prohibited transaction” with respect to which the Borrower or
any of the Subsidiaries is a “disqualified person” (each within the meaning of
Section 4975 of the Code) that results in material liability to the Borrower.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” shall have the meaning assigned to such term in Article 7.

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower, the excess
of (a) (i) Consolidated EBITDA for such fiscal year over (b) the sum, without
duplication, of (i) the amount of any Taxes payable in cash by the Borrower and
the Subsidiaries with respect to such fiscal year, (ii) Consolidated Interest
Expense for such fiscal year paid in cash, (iii) Capital Expenditures and
Permitted Acquisitions made in cash in accordance with Section 6.10 or
Section 6.05 during such fiscal year and costs and expenses incurred in
connection with actual or proposed Permitted Acquisitions made during such year,
except, in each case, to the extent financed with the proceeds of Indebtedness,
equity issuances, casualty proceeds, condemnation proceeds or other proceeds
that would not be included in Consolidated EBITDA, (iv) permanent repayments of
Indebtedness (other than mandatory prepayments of Loans under Section 2.13 and
repayments of Senior Secured Notes) made in cash by the Borrower and the
Subsidiaries during such fiscal year, but only to the extent that the
Indebtedness so prepaid by its terms cannot be reborrowed or redrawn and such
prepayments do not occur in connection with a refinancing of all or any portion
of such Indebtedness and (v) amounts added back to determine Consolidated EBITDA
pursuant to clauses (a)(v) and (a)(vi) of the definition thereof.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) any withholding tax that (i) is
imposed on amounts payable to such recipient at the time such recipient becomes
a party to this Agreement (other than, for purposes of this clause (c)(i), an
assignee pursuant to a request by the Borrower under Section 2.21(a) and, in
such case only to the extent that such assignee receives its interests, rights
and obligations under this

 

13



--------------------------------------------------------------------------------

Agreement pursuant to Section 2.21(a)), (ii) is imposed on amounts payable to
such recipient at the time such recipient designates a new lending office or
(iii) is attributable to such recipient’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.20(e), except, in cases
described in clauses (i) and (ii), to the extent that such recipient (or its
assignor, if any) was entitled, at the time of such assignment or designation of
a new lending office, to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.20(a).

“Existing Credit Facilities” shall mean the credit facilities of Spectrum,
Russell Hobbs and their respective subsidiaries that are listed on
Schedule 1.01(a).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean the Fee Letter dated February 9, 2010, among Russell
Hobbs, the Lead Arrangers and certain Affiliates of the Lead Arrangers,
including the Administrative Agent.

“Fees” shall mean the fees referred to in Section 2.05(a) and the Prepayment
Fee.

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any material liability by Holdings, the Borrower or
any Subsidiary under applicable law on account of either (i) the complete or
partial termination of such Foreign Pension Plan or (ii) the complete or partial
withdrawal of any participating employer therein, or (e) the occurrence of any
transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any material liability by
Holdings, the Borrower or any of the Subsidiaries (including by a Governmental
Authority’s imposition on Holdings, the Borrower or any of the Subsidiaries of
any fine, excise tax or penalty resulting from any noncompliance with any
applicable law.

 

14



--------------------------------------------------------------------------------

“Foreign Lender” shall mean any Lender that is not a United States person within
the meaning of Section 7701(a)(30) of the Code.

“Foreign Pension Plan” shall mean any defined benefit pension plan that (i) is
not subject to United States law and (ii) under applicable law is required to be
funded through a trust or other funding vehicle other than a trust or funding
vehicle maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean United States generally accepted accounting principles applied
on a basis consistent with the financial statements delivered pursuant to
Section 4.02(m).

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other monetary obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of such Person, direct or indirect, (a) to purchase or
pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other monetary obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other monetary obligation, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other monetary obligation of the payment of such Indebtedness or
other monetary obligation or (c) to maintain working capital, equity capital or
any other financial statement condition or liquidity of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other monetary
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guaranteed Parties” shall have the meaning assigned to such term in the
Holdings Guaranty and the Subsidiary Guaranty.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

 

15



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement,
excluding spot foreign exchange transactions.

“Holdings” shall have the meaning assigned to such term in the introductory
statement hereto.

“Holdings Guaranty” shall mean the guaranty made by Holdings in favor of the
Guaranteed Parties, substantially in the form of Exhibit E-1.

“Inactive Subsidiary” shall mean any Subsidiary that (a) does not conduct any
business operations, (b) when taken together with all other Subsidiaries so
designated, does not have assets with a fair market value in the aggregate in
excess of 1.50% of the Consolidated Net Tangible Assets and (c) does not have
any Indebtedness outstanding.

“Incremental Revolving Commitments” shall mean the Incremental Commitments (as
defined in the ABL Credit Agreement).

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Amount” shall mean, at any time, the excess, if any, of
(a) $100,000,000 over (b) the sum of (x) the aggregate amount of all Incremental
Term Loan Commitments established prior to such time pursuant to Section 2.22
and (y) the aggregate amount of Incremental Revolving Commitments established
prior to such time.

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term
Lenders.

 

16



--------------------------------------------------------------------------------

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.22, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” shall mean Loans made by one or more Lenders to the
Borrower pursuant to Section 2.01(b). Incremental Term Loans may be made in the
form of additional Term Loans or, to the extent permitted by Section 2.22 and
provided for in the relevant Incremental Term Loan Assumption Agreement, Other
Term Loans.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property or assets purchased by such Person,
(e) all obligations of such Person issued or assumed as the deferred purchase
price of property or services (excluding (i) trade accounts payable and accrued
obligations incurred in the ordinary course of business, (ii) any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP and, if not paid, after becoming due and
payable, (iii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligation of the
applicable seller and (iv) any Indebtedness defeased by such Person or by any
subsidiary of such Person), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all Synthetic Lease Obligations of such
Person, (j) net obligations of such Person under any Hedging Agreements, valued
at the Agreement Value thereof, (k) all obligations of such Person in respect of
Disqualified Stock of such Person or any other Person, (l) all obligations of
such Person as an account party in respect of letters of credit and (m) all
obligations of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any partnership in which such
Person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
Person in respect thereof. The amount of Indebtedness of any

 

17



--------------------------------------------------------------------------------

Person for purposes of clause (f) shall be deemed to be equal to the lesser of
(A) the aggregate unpaid amount of such Indebtedness and (B) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 9.16.

“Intercreditor Agreements” shall mean, collectively, the ABL Intercreditor
Agreement and the Collateral Trust Agreement.

“Interest Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

“Interest Payment Date” shall mean (a) with respect to any ABR Term Loan, the
last Business Day of each March, June, September and December, and (b) with
respect to any Eurodollar Term Loan, the last day of the Interest Period
applicable to the Borrowing of which such Term Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day that would have been an Interest Payment Date had successive
Interest Periods of three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3, 6, or if available to all Lenders, 9
or 12 months thereafter, as the Borrower may elect; provided, however, that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period and (c) no Interest Period
for any Loan shall extend beyond the maturity date of such Loan. Interest shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

18



--------------------------------------------------------------------------------

“IRS” shall mean the U.S. Internal Revenue Service or any successor agency
thereto.

“Lead Arrangers” shall mean Credit Suisse Securities (USA) LLC, Banc of America
Securities LLC and Deutsche Bank Securities Inc., in their capacity as joint
bookrunners and joint lead arrangers in respect of the Term Facility.

“Lenders” shall mean (a) the Persons listed on Schedule 2.01 (other than any
such Person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any Person that has become a party hereto pursuant to an
Assignment and Acceptance or an Incremental Term Loan Assumption Agreement.

“Leverage Ratio” shall mean, on any date, the ratio of (a) an amount equal to
the excess of (i) Total Debt on such date over (ii) the lesser of
(A) $50,000,000 and (B) the aggregate amount of unrestricted cash and Permitted
Investments that are included in the consolidated balance sheet of the Borrower
and its Subsidiaries as of such date to (b) Consolidated EBITDA for the period
of four consecutive fiscal quarters most recently ended on or prior to such
date.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in Dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

 

19



--------------------------------------------------------------------------------

“Loan Documents” shall mean this Agreement, the Holdings Guaranty, the
Subsidiary Guaranty, the Security Documents, each Incremental Term Loan
Assumption Agreement, the promissory notes, if any, executed and delivered
pursuant to Section 2.04(e) and any other document executed in connection with
the foregoing.

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Guarantors.

“Loans” shall mean Term Loans and Other Term Loans.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, financial condition or operating
results of the Borrower and the Subsidiaries, taken as a whole, (b) a material
impairment of the ability of the Borrower or any other Loan Party to perform any
of its obligations under any Loan Document to which it is or will be a party or
(c) a material impairment of the rights and remedies of or benefits available to
the Lenders under any Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
Holdings, the Borrower or any Subsidiary in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Holdings, the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the
Agreement Value of such Hedging Agreement at such time.

“Material Owned Real Property” shall have the meaning assigned to such term in
Section 3.20(a).

“Material Lease” shall have the meaning assigned to such term in
Section 3.20(b).

“Maturity Date” shall mean June 16, 2016.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Merger Agreement” shall have the meaning assigned to such term in the
preliminary statements hereto.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean, initially, the owned real properties of the
Loan Parties specified on Schedule 1.01(b), and shall include each other parcel
of owned real property and improvements thereto with respect to which a Mortgage
is granted pursuant to Section 5.12.

 

20



--------------------------------------------------------------------------------

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents, modifications and other security documents delivered pursuant to clause
(i) of Section 4.02(g) or pursuant to Section 5.12, each substantially in the
form of Exhibit F.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate
currently makes or is obligated to make contributions or to which the Borrower
or any ERISA Affiliate has made or was obligated, within the preceding five
years, to make contributions.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including (x) cash proceeds subsequently received (as and when
received) in respect of noncash consideration initially received, (y) in the
case of a casualty, insurance proceeds and (z) in the case of a condemnation or
similar event, condemnation awards and similar payments), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than (x) any such Indebtedness assumed by the purchaser of such asset,
(y) Indebtedness under the Loan Documents and (z) Indebtedness under the Senior
Secured Note Documents); provided, however, that, if (A) the Borrower shall
deliver a certificate of a Financial Officer to the Administrative Agent at the
time of receipt thereof setting forth the Borrower’s intent to reinvest such
proceeds in productive assets of a kind then used or usable in the business of
the Borrower and the Subsidiaries within the time period specified in this
definition, (B) pending reinvestment, such proceeds in respect of Term/Notes
Priority Collateral (as defined in the ABL Intercreditor Agreement) in excess of
$20,000,000 shall be segregated from the other funds of the Borrower and its
Subsidiaries in a deposit account subject to a control agreement in favor of the
Collateral Trustee and (C) no Default or Event of Default shall have occurred
and shall be continuing at the time of such certificate or at the proposed time
of the application of such proceeds, such proceeds shall not constitute Net Cash
Proceeds except to the extent not so used (1) within 365 days following the
receipt of such proceeds, at which time such proceeds shall be deemed to be Net
Cash Proceeds or (2) if the Borrower or the relevant Subsidiary enters into a

 

21



--------------------------------------------------------------------------------

legally binding commitment to reinvest such Net Cash Proceeds within 365 days
following the receipt thereof, within 180 days following the date of such
legally binding commitment; (b) with respect to any issuance or incurrence of
Indebtedness, the cash proceeds thereof, net of all taxes and customary fees,
commissions, costs and other expenses incurred in connection therewith; and
(c) with respect to any Purchase Price Adjustment, the cash proceeds received by
or paid to or for the account of Super Holdco.

“Obligations” shall mean all obligations defined as “Term Loan Obligations” in
the Security Agreement.

“OFAC” shall have the meaning assigned to such term in Section 3.25.

“OID” shall have the meaning assigned to such term in Section 2.22(b).

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.22(a).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Security Agreement.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.05(a)(iv).

“Permitted Incremental Revolving Commitment Amount” shall mean, at any time, an
amount equal to the excess of $100,000,000 over the aggregate amount of all
Incremental Term Loan Commitments established prior to such time pursuant to
Section 2.22.

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of issuance thereof;

 

22



--------------------------------------------------------------------------------

(b) investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000 and that issues (or the parent of which issues)
commercial paper rated at least “Prime 1” (or the then equivalent grade) by
Moody’s or “A 1” (or the then equivalent grade) by S&P;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Permitted Investors” shall mean:

(a) each of Harbinger Capital Partners Master Fund I, Ltd., Harbinger Capital
Partners Special Situations Fund, L.P. and Global Opportunities Breakaway Ltd;

(b) any Affiliate or Related Party of any Person specified in clause (a), other
than another portfolio company thereof (which means a company actively engaged
in providing goods and services to unaffiliated customers) or a company
controlled by a “portfolio company”; and

(c) any Person both the Equity Interests of such Person and the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of such Person of which (or in the case of a trust, the beneficial interests in
which) are owned 50% or more by Persons specified in clauses (a) and (b).

 

23



--------------------------------------------------------------------------------

“Permitted Refinancing” shall mean, with respect to any Indebtedness of any
Person, any refinancing, refunding, renewal or extension of such Indebtedness of
such Person to the extent the principal amount of such Indebtedness is not
increased (other than to finance accrued interest thereon, any premium payable
in respect thereof and cost and expense incurred therewith), neither the final
maturity nor the weighted average life to maturity of such Indebtedness is
decreased, such Indebtedness, if subordinated to the Obligations, remains so
subordinated on terms no less favorable to the Lenders, and the obligors in
respect of such Indebtedness remain the only obligors thereon except that
Holdings may guarantee such refinancing Indebtedness on an unsecured basis.

“Permitted Specified Refinancing” shall mean, with respect to the Subordinated
Notes, any refinancing, refunding, renewal or extension of such Indebtedness to
the extent the principal amount of such Indebtedness is not increased (other
than to finance accrued interest thereon, any premium payable in respect thereof
and cost and expense incurred therewith), neither the final maturity nor the
weighted average life to maturity of such Indebtedness is decreased, such
Indebtedness constitutes senior unsecured Indebtedness of the obligor, and the
obligors in respect of such Indebtedness remain the only obligors thereon except
that Holdings may guarantee such refinancing Indebtedness on an unsecured basis.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 307 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.01.

“Prepayment Fee” shall have the meaning assigned to such term in
Section 2.05(b).

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse AG as its prime rate in effect at its principal office in
New York City and notified to the Borrower. The prime rate is a rate set by
Credit Suisse AG based upon various factors including Credit Suisse AG’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such rate.

“Public Lender” shall have the meaning assigned to such term in Section 9.01.

 

24



--------------------------------------------------------------------------------

“Purchase Price Adjustment” shall have the meaning assigned to such term in
Section 2.13(d).

“Qualified Capital Stock” of any Person shall mean any Equity Interest of such
Person that is not Disqualified Stock.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Repayment Date” shall have the meaning assigned to such term in
Section 2.11(a).

“Required Lenders” shall mean, at any time, Lenders having Loans and unused Term
Loan Commitments and Incremental Term Loan Commitments representing more than
50% of the sum of all Loans outstanding and unused Term Loan Commitments and
Incremental Term Loan Commitments at such time; provided, however, that any
Loans or Commitments held by Holdings or the Permitted Investors in their
capacity as Lenders shall be disregarded in the determination of the Required
Lenders at any time.

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

 

25



--------------------------------------------------------------------------------

“Restricted Indebtedness” shall mean Indebtedness of Holdings, the Borrower or
any Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings, the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in Holdings, the Borrower or any Subsidiary.

“Russell Hobbs” shall have the meaning assigned to such term in the preliminary
statements hereto.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

“SEC” means the Securities and Exchange Commission, and any successor agency
thereto.

“Secured Leverage Ratio” shall mean, on any date, the ratio of (a) an amount
equal to the excess of (i) Total Debt that is secured by a Lien on any asset of
the Borrower or any of its Subsidiaries on such date over (ii) the lesser of
(A) $50,000,000 and (B) the aggregate amount of unrestricted cash and Permitted
Investments that are included in the consolidated balance sheet of the Borrower
and its Subsidiaries as of such date to (b) Consolidated EBITDA for the period
of four consecutive fiscal quarters most recently ended on or prior to such
date.

“Secured Parties” shall have the meaning assigned to the term “Secured Parties”
in the Collateral Trust Agreement.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, the Sarbanes-Oxley Act of 2002 and, in each case, the rules and
regulations of the SEC promulgated thereunder, and the applicable accounting and
auditing principles, rules, standards and practices promulgated, approved or
incorporated by the SEC or the Public Company Accounting Oversight Board, as
each of the foregoing may be amended and in effect on any applicable date under
this Agreement.

“Security Agreement” shall mean the Security Agreement, substantially in the
form of Exhibit D, among the Borrower, the Guarantors and the Collateral Trustee
for the benefit of the Secured Parties, together with each other security
agreement and security agreement supplement pursuant to Section 5.12.

 

26



--------------------------------------------------------------------------------

“Security Documents” shall mean the Mortgages, the Security Agreement, the
Collateral Trust Agreement, the ABL Intercreditor Agreement and each of the
security agreements, mortgages and other instruments and documents executed and
delivered pursuant to any of the foregoing or pursuant to Section 5.12.

“Senior Secured Note Documents” shall mean the Senior Secured Note Indenture and
all other instruments, agreements and other documents evidencing or governing
the Senior Secured Notes or providing for any Guarantee or other right in
respect thereof.

“Senior Secured Note Indenture” shall mean that certain Indenture dated as of
June 16, 2010, among Spectrum, as issuer, the guarantors party thereto and US
Bank, National Association, as trustee.

“Senior Secured Note Indenture Trustee” shall mean the trustee under the Senior
Secured Note Indenture.

“Senior Secured Notes” shall mean Spectrum’s 9.50% Senior Secured Notes due 2018
issued pursuant to the Senior Secured Note Indenture.

“Solvent” shall mean, with respect to any Person, at any date, that (a) the fair
value of the assets of such Person, at a fair valuation, will exceed its debts
and liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of such Person will be greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) such Person will be able to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) such Person will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is conducted on such date and is proposed to be
conducted following such date.

“SPV” shall have the meaning assigned to such term in Section 9.04(i).

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Term Loans
shall be deemed to constitute Eurocurrency Liabilities (as defined in Regulation
D of the Board) and to be subject to such reserve requirements without benefit
of or credit for proration, exemptions or offsets that may be available from
time to time to any Lender under such Regulation D. Statutory Reserves shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

27



--------------------------------------------------------------------------------

“Subordinated Note Documents” shall mean the indenture under which the
Subordinated Notes are issued and all other instruments, agreements and other
documents evidencing or governing the Subordinated Notes or providing for any
Guarantee or other right in respect thereof.

“Subordinated Notes” shall mean Spectrum’s 12% Senior Subordinated Toggle Notes
due 2019.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, directly or indirectly, owned, Controlled or held
by such Person.

“Subsidiary” shall mean any subsidiary of the Borrower.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(c),
and each other Subsidiary that is or becomes a party to the Subsidiary Guaranty.

“Subsidiary Guaranty” shall mean the guaranty made by the Subsidiary Guarantors
in favor of the Guaranteed Parties, substantially in the form of Exhibit E-2,
together with each other guaranty and guaranty supplement delivered pursuant to
Section 5.12.

“Super Holdco” shall have the meaning assigned to such term in the preliminary
statements hereto.

“Synthetic Lease” shall mean, as to any Person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such Person is the lessor.

“Synthetic Lease Obligations” shall mean, as to any Person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

28



--------------------------------------------------------------------------------

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Holdings, the Borrower
or any Subsidiary is or may become obligated to make (a) any payment in
connection with a purchase by any third party from a Person other than Holdings,
the Borrower or any Subsidiary of any Equity Interest or Restricted Indebtedness
or (b) any payment (other than on account of a permitted purchase by it of any
Equity Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or other equity-based plan
providing for payments only to current or former directors, officers,
consultants, advisors or employees of Holdings, the Borrower, the Subsidiaries
or their respective Affiliates (or to their heirs or estates) shall be deemed to
be a Synthetic Purchase Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Borrowing” shall mean a Borrowing comprised of Term Loans.

“Term Facility” shall mean the term loan facility provided for by this
Agreement.

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Term Loans hereunder as set forth on Schedule 2.01, or in
the Assignment and Acceptance pursuant to which such Lender assumed its Term
Loan Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. Unless the context
shall otherwise require, the term “Term Loan Commitments” shall include the
Incremental Term Loan Commitments.

“Term Loan Repayment Dates” shall mean the Repayment Dates and the Incremental
Term Loan Repayment Dates.

“Term Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01(a). Unless the context shall otherwise require, the
term “Term Loans” shall include any Incremental Term Loans.

“Total Debt” shall mean, at any time, the total Indebtedness of the Borrower and
the Subsidiaries at such time (excluding (1) Indebtedness of the type described
in clause (i), clause (j), clause (k), clause (l) and clause (m) of the
definition of such term, except, in the case of such clause (j), to the extent
any Hedging Agreement has been terminated and the obligations thereunder have
not been settled, in the case of such clause (k), to the extent the specified
payment

 

29



--------------------------------------------------------------------------------

obligations in respect of such Equity Interests are then due and payable and, in
the case of such clauses (l) and clause (m), to the extent of any unreimbursed
drawings thereunder and (2) Guarantees if the guaranteed Indebtedness is already
included).

“Transaction Expenses” shall mean fees and expenses payable or otherwise borne
by the Borrower and its Subsidiaries in connection with the Transactions and
incurred before, or on or about, the Closing Date, including the costs of legal
and financial advisors to the Borrower and the agents or trustees under this
Agreement, the ABL Credit Agreement and the Senior Secured Note Indenture and
prepayment fees and penalties in connection with the prepayment of the existing
Indebtedness of the Borrower and its Subsidiaries on or about the Closing Date.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Borrower of the Merger Agreement and the consummation of the
transactions contemplated thereby, including the Acquisition, (b) the execution,
delivery and performance by the Loan Parties of the Loan Documents to which they
are a party and the making of the Borrowings hereunder, (c) the execution,
delivery and performance by Holdings, the Borrower and the Subsidiaries party
thereto of the Senior Secured Note Documents and the issuance of the Senior
Secured Notes, (d) the execution, delivery and performance by Holdings, the
Borrower and the Subsidiaries party thereto of the ABL Documents to which they
are party, (e) the repayment of all amounts due or outstanding under or in
respect of, and the termination of, the Existing Credit Facilities and (f) the
payment of related fees and expenses.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

“Uniform Customs” shall have the meaning assigned to such term in Section 9.07.

“United States Tax Compliance Certificate” shall have the meaning assigned to
such term in Section 2.20(e)(iii).

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

 

30



--------------------------------------------------------------------------------

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal by the Borrower or an ERISA Affiliate from
such Multiemployer Plan, as such terms are defined in Part I of Subtitle E of
Title IV of ERISA.

“Yield Differential” shall have the meaning assigned to such term in
Section 2.22(b).

Section 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document, any ABL Loan Document or any Senior Secured Note Document shall mean
such document as amended, restated, supplemented or otherwise modified from time
to time, in each case, in accordance with the express terms of this Agreement
and the other Loan Documents, and (b) all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided, however, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article 6 or any related
definition to eliminate the effect of any change in GAAP occurring after the
date of this Agreement on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article 6 or any related definition for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.

Section 1.03. Pro Forma Calculations. All pro forma calculations permitted or
required to be made by the Borrower or any Subsidiary pursuant to this Agreement
(other than for purposes of Section 4.02(q)) shall include only those
adjustments that would be (a) permitted or required by Regulation S-X under the
Securities Act of 1933, as amended, together with those adjustments

 

31



--------------------------------------------------------------------------------

that (i) have been certified by a Financial Officer of the Borrower as having
been prepared in good faith based upon reasonable assumptions and (ii) are based
on reasonably detailed written assumptions and (b) required by the definition of
Consolidated EBITDA.

Section 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., an “Other
Term Loan”) or by Type (e.g., a “Eurodollar Term Loan”) or by Class and Type
(e.g., a “Eurodollar Other Term Loan”). Borrowings also may be classified and
referred to by Type (e.g., a “Eurodollar Borrowing”).

Section 1.05. Designation as Senior Debt. The Loans and other Obligations are
hereby designated as “Senior Debt” for all purposes of the Subordinated Note
Documents.

Section 1.06. Currency Equivalents Generally. Unless otherwise set forth herein,
any amount specified in this agreement in Dollars shall include the Equivalent
in Dollars of such amount in any foreign currency and if any amount described in
this Agreement is comprised of amounts in Dollars and amounts in one or more
foreign currencies, the Equivalent in Dollars of such foreign currency amounts
shall be used to determine the total. For purposes of this Section 1.06,
“Equivalent” in Dollars of any foreign currency on any date means the equivalent
in Dollars of such foreign currency by using the applicable spot rate set forth
on the Bloomberg Cross Currency Rates Page for such currency.

ARTICLE 2

THE CREDITS

Section 2.01. Commitments. (a) Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make a Term Loan to the Borrower on the Closing
Date in a principal amount not to exceed its Term Loan Commitment. Amounts paid
or prepaid in respect of Term Loans may not be reborrowed.

(a) Each Lender having an Incremental Term Loan Commitment pursuant to
Section 2.22, severally and not jointly, hereby agrees, subject to the terms and
conditions and relying upon the representations and warranties set forth herein
and in the applicable Incremental Term Loan Assumption Agreement, to make
Incremental Term Loans to the Borrower, in an aggregate principal amount not to
exceed its Incremental Term Loan Commitment. Amounts paid or prepaid in respect
of Incremental Term Loans may not be reborrowed.

 

32



--------------------------------------------------------------------------------

Section 2.02. Loans. (a) Each Term Loan shall be made as part of a Borrowing
consisting of Term Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Term Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Term Loan
required to be made by such other Lender). The Term Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of $1,000,000 and not less than $5,000,000 (except, with respect to any
Incremental Term Borrowing, to the extent otherwise provided in the related
Incremental Term Loan Assumption Agreement) or (ii) equal to the remaining
available balance of the applicable Commitments.

(a) Subject to Sections 2.08 and 2.15 each Borrowing shall be comprised entirely
of ABR Term Loans or Eurodollar Term Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurodollar Term Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Term Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Term Loan in accordance with the terms
of this Agreement. Borrowings of more than one Type may be outstanding at the
same time; provided, however, that the Borrower shall not be entitled to request
any Borrowing that, if made, would result in more than ten Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

(b) Each Lender shall make each Term Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 1:00 p.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account designated by the Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.

(c) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such

 

33



--------------------------------------------------------------------------------

amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
a rate per annum equal to the interest rate applicable at the time to the Term
Loans comprising such Borrowing and (ii) in the case of such Lender, a rate
determined by the Administrative Agent to represent its cost of overnight or
short term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Term Loan as
part of such Borrowing for purposes of this Agreement.

Section 2.03. Borrowing Procedure. In order to request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 (noon), New York City time,
three Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, one Business Day
before a proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable, and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information: (i) whether the Borrowing then being requested is to be a
Term Borrowing or an Incremental Term Borrowing, and whether such Borrowing is
to be a Eurodollar Borrowing or an ABR Borrowing (provided that, until the
Administrative Agent shall have notified the Borrower that the primary
syndication of the Term Loan Commitments has been completed (which notice shall
be given as promptly as practicable and, in any event, within 30 days after the
Closing Date), the Borrower shall not be permitted to request a Eurodollar
Borrowing with an Interest Period in excess of one month); (ii) the date of such
Borrowing (which shall be a Business Day); (iii) the number and location of the
account to which funds are to be disbursed; (iv) the amount of such Borrowing;
and (v) if such Borrowing is to be a Eurodollar Borrowing, the Interest Period
with respect thereto; provided, however, that, notwithstanding any contrary
specification in any Borrowing Request, each requested Borrowing shall comply
with the requirements set forth in Section 2.02; provided, further, that the
Borrowing Request in respect of the initial Term Loans may, if expressly so
stated therein, be contingent upon the consummation of the Acquisition (provided
that any such Borrowing Request that contains such contingency shall be
permitted only in respect of an ABR Borrowing). If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing. If no Interest Period with respect to any Eurodollar Borrowing
is specified in any such notice, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall promptly advise the applicable Lenders of any notice given pursuant to
this Section 2.03 (and the contents thereof), and of each Lender’s portion of
the requested Borrowing.

Section 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of each Term Loan of such Lender as provided in
Section 2.11.

 

34



--------------------------------------------------------------------------------

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(b) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower or any Guarantor and each
Lender’s share thereof.

(c) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Term Loans
in accordance with their terms.

(d) Any Lender may request that Term Loans made by it hereunder be evidenced by
a promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

Section 2.05. Fees. (a) The Borrower shall pay (i) to the Administrative Agent,
for its own account, the administrative fees set forth in the Fee Letter at the
times and in the amounts specified therein, (ii) to the Collateral Trustee, for
its own account, such fees as have been separately agreed in writing in the
amounts and at the times so specified and (iii) to the Administrative Agent for
the account of the relevant Lenders such fees as shall have been separately
agreed between the Borrower and the joint bookrunners and joint lead arrangers
in respect of this Agreement in the amounts and at the times so agreed.

 

35



--------------------------------------------------------------------------------

(a) In the event that the Term Loans are prepaid in whole or in part pursuant to
Section 2.12(a), or in the event of an assignment of Term Loans pursuant to
Section 2.21(a)(iv), in each case, on or prior to the one year anniversary of
the Closing Date, the Borrower shall pay to the relevant Lenders a prepayment
fee (the “Prepayment Fee”) equal to 1.00% of the principal amount so prepaid or
assigned.

(b) All such Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent or the Collateral Trustee, as the case may
be. Once paid, none of the Fees shall be refundable under any circumstances.

Section 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Term Loans comprising each ABR Borrowing shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 365 or 366 days,
as the case may be, when the Alternate Base Rate is determined by reference to
the Prime Rate and over a year of 360 days at all other times and calculated
from and including the date of such Borrowing to but excluding the date of
repayment thereof) at a rate per annum equal to the Alternate Base Rate plus the
Applicable Margin.

(a) Subject to the provisions of Section 2.07, the Term Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(b) Interest on each Term Loan shall be payable on the Interest Payment Dates
applicable to such Term Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Section 2.07. Default Interest. If the Borrower shall default in the payment of
any principal of or interest on any Term Loan or any other amount due hereunder
or under any other Loan Document, by acceleration or otherwise, then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
all amounts outstanding under this Agreement and the other Loan Documents shall
automatically (without the need of any vote by the Required Lenders) bear
interest (after as well as before judgment), payable on demand, (i) in the case
of principal, at the rate otherwise applicable to such Term Loan pursuant to
Section 2.06 plus 2.00% per annum and (ii) in all other cases, at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as the case may be, when determined by reference to the Prime
Rate and over a year of 360 days at all other times) equal to the rate that
would be applicable to an ABR Term Loan plus 2.00% per annum.

 

36



--------------------------------------------------------------------------------

Section 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that Dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such Dollar deposits are being offered will not adequately
and fairly reflect the cost to the majority of Lenders of making or maintaining
Eurodollar Loans during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.

Section 2.09. Termination and Reduction of Commitments. (a) The Term Loan
Commitments (other than any Incremental Term Loan Commitments, which shall
terminate as provided in the related Incremental Term Loan Assumption Agreement)
shall automatically terminate upon the making of the Term Loans on the Closing
Date. Notwithstanding the foregoing, all the Term Loan Commitments shall
automatically terminate at 5:00 p.m., New York City time, on August 12, 2010, if
the initial Credit Event shall not have occurred by such time.

(a) Upon at least three Business Days’ prior irrevocable written or fax notice
to the Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Term Loan
Commitments; provided, however, that each partial reduction of the Term Loan
Commitments shall be in an integral multiple of $1,000,000 and in a minimum
amount of $5,000,000.

(b) Each reduction in the Term Loan Commitments hereunder shall be made ratably
among the Lenders in accordance with their respective Term Loan Commitments.

Section 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable notice to the Administrative Agent
(a) not later than 12:00 (noon), New York City time, one Business Day prior to
conversion, to convert any Eurodollar Borrowing into an ABR Borrowing, (b) not
later than 12:00 (noon), New York City time, three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 12:00 (noon), New York
City time, three Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period, subject in each case to the following:

(i) until the Administrative Agent shall have notified the Borrower that the
primary syndication of the Term Loan Commitments has been completed (which
notice shall be given as promptly as practicable and, in any event, within 30
days after the Closing Date), no ABR Borrowing may be converted into a
Eurodollar Borrowing with an Interest Period in excess of one month;

 

37



--------------------------------------------------------------------------------

(ii) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(iii) if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iv) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Term Loan of such
Lender resulting from such conversion and reducing the Term Loan (or portion
thereof) of such Lender being converted by an equivalent principal amount;
accrued interest on any Eurodollar Term Loan (or portion thereof) being
converted shall be paid by the Borrower at the time of conversion;

(b) if any Eurodollar Borrowing is converted at a time other than the end of the
Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(i) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

(ii) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

(iii) no Interest Period may be selected for any Eurodollar Term Borrowing that
would end later than a Term Loan Repayment Date occurring on or after the first
day of such Interest Period if, after giving effect to such selection, the
aggregate outstanding amount of (A) the Eurodollar Term Borrowings comprised of
Term Loans or Other Term

 

38



--------------------------------------------------------------------------------

Loans, as applicable, with Interest Periods ending on or prior to such Term Loan
Repayment Date and (B) the ABR Term Borrowings comprised of Term Loans or Other
Term Loans, as applicable, would not be at least equal to the principal amount
of Term Borrowings to be paid on such Term Loan Repayment Date; and

(iv) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Term Loan may be converted
into, or continued as, a Eurodollar Term Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued as an ABR Borrowing.

Section 2.11. Repayment of Term Borrowings. (a) (i) The Borrower shall pay to
the Administrative Agent, for the account of the Lenders, on the dates set forth
below, or if any such date is not a Business Day, on the next preceding Business
Day (each such date being called a “Repayment Date”), a principal amount of the
Loans other than Other Term Loans (as adjusted from time to time pursuant to
Sections 2.11(b), 2.12, 2.13(e) and 2.22(d)) equal to the amount set forth below
for such date, together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment:

 

Repayment Date

   Amount

March 31, 2011

   $  4,687,500

June 30, 2011

   $ 4,687,500

September 30, 2011

   $ 4,687,500

 

39



--------------------------------------------------------------------------------

Repayment Date

   Amount

December 31, 2011

   $ 4,687,500

March 31, 2012

   $ 9,375,000

June 30, 2012

   $ 9,375,000

September 30, 2012

   $ 9,375,000

December 31, 2012

   $ 9,375,000

March 31, 2013

   $ 9,375,000

June 30, 2013

   $ 9,375,000

September 30, 2013

   $ 9,375,000

December 31, 2013

   $ 9,375,000

March 31, 2014

   $ 9,375,000

June 30, 2014

   $ 9,375,000

September 30, 2014

   $ 9,375,000

December 31, 2014

   $ 9,375,000

March 31, 2015

   $ 9,375,000

June 30, 2015

   $ 9,375,000

September 30, 2015

   $ 9,375,000

December 31, 2015

   $ 9,375,000

March 31, 2016

   $ 9,375,000

Maturity Date

   $  571,875,000

(i) The Borrower shall pay to the Administrative Agent, for the account of the
Incremental Term Lenders, on each Incremental Term Loan Repayment Date, a
principal amount of the Other Term Loans (as adjusted from time to time pursuant
to Sections 2.11(b), 2.12 and 2.13(e)) equal to the amount set forth for such
date in the applicable Incremental Term Loan Assumption Agreement, together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment.

(b) In the event and on each occasion that the Term Loan Commitments shall be
reduced or shall expire or terminate other than as a result of the making of a
Term Loan, the installments payable on each Repayment Date shall be reduced pro
rata by an aggregate amount equal to the amount of such reduction, expiration or
termination.

 

40



--------------------------------------------------------------------------------

(c) To the extent not previously paid, all Term Loans and Other Term Loans shall
be due and payable on the Maturity Date and the Incremental Term Loan Maturity
Date, respectively, together with accrued and unpaid interest on the principal
amount to be paid to but excluding the date of payment.

(d) All repayments pursuant to this Section 2.11 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty.

Section 2.12. Voluntary Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or fax notice (or telephone notice
promptly confirmed by written or fax notice) in the case of Eurodollar Term
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) at least one Business Day prior to the date of prepayment
in the case of ABR Term Loans, to the Administrative Agent before 12:00 (noon),
New York City time; provided, however, that each partial prepayment shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000.

(a) Voluntary prepayments of Loans shall be applied pro rata against the
remaining scheduled installments of principal due in respect of the Loans under
Section 2.11.

(b) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein; provided, however, that if such
prepayment is for all of the then outstanding Loans, then the Borrower may
revoke such notice and/or extend the prepayment date by not more than five
Business Days; provided further, however, that the provisions of Section 2.16
shall apply with respect to any such revocation or extension. All prepayments
under this Section 2.12 shall be subject to Section 2.16 but otherwise without
premium or penalty. All prepayments under this Section 2.12 shall be accompanied
by accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.

Section 2.13. Mandatory Prepayments. (a) Not later than the third Business Day
following the receipt of Net Cash Proceeds by any Loan Party in respect of one
or more Asset Sales in an aggregate amount in excess of $2,000,000, the Borrower
shall apply the Pro Rata Share of the Net Cash Proceeds received with respect
thereto to prepay outstanding Term Loans in accordance with Section 2.13(e), it
being understood and agreed that the Borrower shall make an offer to the holders
of the Senior Secured Notes to purchase the Senior Secured Notes in an aggregate
amount equal to the remaining balance of such Net Cash Proceeds in accordance
with the terms of the Senior Secured Note Indenture. For purposes hereof, “the
Pro Rata Share” of Net Cash Proceeds received with respect to any Asset Sale at
any time means the percentage of the aggregate principal amount of the Loans and
the Senior Secured Notes outstanding at such time represented by the aggregate
principal amount of the Loans outstanding at such time.

 

41



--------------------------------------------------------------------------------

(a) No later than the earlier of (i) 90 days after the end of each fiscal year
of the Borrower, commencing with the fiscal year ending on September 30, 2011,
and (ii) the date on which the financial statements with respect to such period
are delivered pursuant to Section 5.04(a), the Borrower shall prepay outstanding
Loans in accordance with Section 2.13(e) in an aggregate principal amount equal
to (x) 50% of Excess Cash Flow for the fiscal year then ended minus
(y) voluntary prepayments of Loans under Section 2.12 during such fiscal year
but only to the extent that such prepayments do not occur in connection with a
refinancing of all or any portion of such Indebtedness; provided that such
percentage shall be reduced to 25% if the Leverage Ratio as of the last day of
the immediately preceding four fiscal quarters was less than 3.2:1.

(b) In the event that any Loan Party or any subsidiary of a Loan Party shall
receive Net Cash Proceeds from the issuance or incurrence of Indebtedness for
money borrowed of any Loan Party or any subsidiary of a Loan Party (other than
any cash proceeds from the issuance of Indebtedness for money borrowed permitted
pursuant to Section 6.01, except for Section 6.01(b)(ii) as to which the
mandatory prepayment requirement of this Section 2.13(c) shall apply), the
Borrower shall, substantially simultaneously with (and in any event not later
than the third Business Day next following) the receipt of such Net Cash
Proceeds by such Loan Party or such subsidiary, apply an amount equal to 100% of
such Net Cash Proceeds to prepay outstanding Loans in accordance with
Section 2.13(e).

(c) In the event that Super Holdco or any Loan Party shall receive Net Cash
Proceeds in respect of any purchase price adjustment relating to the Acquisition
(a “Purchase Price Adjustment”), the Borrower shall, substantially
simultaneously with (and in any event not later than the third Business Day next
following) the receipt of such Net Cash Proceeds by any such Person, cause an
amount equal to 100% of such Net Cash Proceeds to be applied to prepay
outstanding Loans in accordance with Section 2.13(e).

(d) Mandatory prepayments of outstanding Loans under this Agreement shall be
allocated pro rata between the Term Loans and the Other Term Loans and applied
pro rata against the remaining scheduled installments of principal due in
respect of the Term Loans and the Other Term Loans under Sections 2.11(a)(i) and
(ii) respectively, except to the extent the terms of any Incremental Term Loans
provide for a less favorable treatment of any Other Term Loans.

(e) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three

 

42



--------------------------------------------------------------------------------

Business Days prior written notice of such prepayment. Each notice of prepayment
shall specify the prepayment date, the Type of each Term Loan being prepaid and
the principal amount of each Term Loan (or portion thereof) to be prepaid. All
prepayments of Borrowings under this Section 2.13 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

Section 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
(except any such reserve requirement which is reflected in the Adjusted LIBO
Rate) or shall impose on such Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Term Loans made by such Lender,
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Term Loan or increase the cost to
any Lender or to reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or otherwise) by an amount
deemed by such Lender to be material, then the Borrower will pay to such Lender
upon demand such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.

(a) If any Lender shall have determined that any Change in Law regarding capital
adequacy has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Term Loans made pursuant hereto to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

(b) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate delivered by it within 10 days after its
receipt of the same.

 

43



--------------------------------------------------------------------------------

(c) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 120 days prior to such request if such Lender knew or could reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided further that the foregoing limitation shall not apply to any increased
costs or reductions arising out of the retroactive application of any Change in
Law within such 120-day period. The protection of this Section shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the Change in Law that shall have occurred or been
imposed.

Section 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Term Loan or to give effect to its obligations
as contemplated hereby with respect to any Eurodollar Term Loan, then, by
written notice to the Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Term Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Term Loans will not
thereafter (for such duration) be converted into Eurodollar Term Loans,
whereupon any request for a Eurodollar Borrowing (or to convert an ABR Borrowing
to a Eurodollar Borrowing or to continue a Eurodollar Borrowing for an
additional Interest Period) shall, as to such Lender only, be deemed a request
for an ABR Term Loan (or a request to continue an ABR Term Loan as such for an
additional Interest Period or to convert a Eurodollar Term Loan into an ABR Term
Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Term Loans made by
it be converted to ABR Term Loans, in which event all such Eurodollar Term Loans
shall be automatically converted to ABR Term Loans as of the effective date of
such notice as provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Term Loans that would have been made by such Lender or the
converted Eurodollar Term Loans of such Lender shall instead be applied to repay
the ABR Term Loans made by such Lender in lieu of, or resulting from the
conversion of, such Eurodollar Term Loans.

 

44



--------------------------------------------------------------------------------

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Term Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Term Loan; in all other cases such notice shall be effective on the
date of receipt by the Borrower.

Section 2.16. Breakage. The Borrower shall indemnify each Lender against any
loss (other than any lost profit or margin) or expense that such Lender may
sustain or incur as a consequence of (a) any event, other than a default by such
Lender in the performance of its obligations hereunder, which results in
(i) such Lender receiving or being deemed to receive any amount on account of
the principal of any Eurodollar Term Loan prior to the end of the Interest
Period in effect therefor, (ii) the conversion of any Eurodollar Term Loan to an
ABR Term Loan, or the conversion of the Interest Period with respect to any
Eurodollar Term Loan, in each case other than on the last day of the Interest
Period in effect therefor, or (iii) any Eurodollar Term Loan to be made by such
Lender (including any Eurodollar Term Loan to be made pursuant to a conversion
or continuation under Section 2.10) not being made after notice of such Term
Loan shall have been given by the Borrower hereunder (any of the events referred
to in this clause (a) being called a “Breakage Event”) or (b) any default in the
making of any payment or prepayment required to be made hereunder. In the case
of any Breakage Event, such loss shall include an amount equal to the excess, as
reasonably determined by such Lender, of (i) its cost of obtaining funds for the
Eurodollar Term Loan that is the subject of such Breakage Event for the period
from the date of such Breakage Event to the last day of the Interest Period in
effect (or that would have been in effect) for such Term Loan over (ii) the
amount of interest likely to be realized by such Lender in redeploying the funds
released or not utilized by reason of such Breakage Event for such period. A
certificate of any Lender setting forth any amount or amounts which such Lender
is entitled to receive pursuant to this Section 2.16 shall be delivered to the
Borrower and shall be conclusive absent manifest error.

Section 2.17. Pro Rata Treatment. Subject to Section 2.15, each Borrowing, each
payment or prepayment of principal of any Borrowing made by or on behalf of the
Borrower, each payment of interest on the Loans made by or on behalf of the
Borrower, each reduction of the Commitments and each conversion of any Borrowing
to or continuation of any Borrowing as a Borrowing of any Type shall be
allocated pro rata among the Lenders in accordance with their respective
applicable Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans). Each Lender agrees that in computing such Lender’s portion
of any Borrowing to be made hereunder, the Administrative Agent may, in its
discretion, round each Lender’s percentage of such Borrowing to the next higher
or lower whole Dollar amount.

 

45



--------------------------------------------------------------------------------

Section 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loans as a result of which the unpaid principal portion of its Loans shall be
proportionately less than the unpaid principal portion of the Loans of any other
Lender, it shall be deemed simultaneously to have purchased from such other
Lender at face value, and shall promptly pay to such other Lender the purchase
price for, a participation in the Loans of such other Lender, so that the
aggregate unpaid principal amount of the Loans and participations in Loans held
by each Lender shall be in the same proportion to the aggregate unpaid principal
amount of all Loans then outstanding as the principal amount of its Loans prior
to such exercise of banker’s lien, setoff or counterclaim or other event was to
the principal amount of all Loans outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that (i) if any
such purchase or purchases or adjustments shall be made pursuant to this
Section 2.18 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest, and (ii) the provisions of this Section 2.18 shall not be construed to
apply to any payment made by the Borrower to a Lender in its capacity as such
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant. The Borrower
and Holdings expressly consent to the foregoing arrangements and agree that any
Lender holding a participation in a Loan deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower and Holdings to such Lender
by reason thereof as fully as if such Lender had made a Loan directly to the
Borrower in the amount of such participation.

Section 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Loan Document not later than 2:00 p.m., New York
City time, on the date when due in immediately available Dollars, without
setoff, defense or counterclaim. Each such payment shall be made to the
Administrative Agent at its offices at Eleven Madison Avenue, New York, NY
10010. The Administrative Agent shall promptly distribute to each Lender any
payments received by the Administrative Agent on behalf of such Lender.

 

46



--------------------------------------------------------------------------------

(a) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest.

Section 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent and each
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or such Loan Party
shall make such deductions and (iii) the Borrower or such Loan Party shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(a) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(b) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower or any other Loan Party hereunder or under any
other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on behalf of itself or a
Lender, shall be conclusive absent manifest error.

(c) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

47



--------------------------------------------------------------------------------

(d) Any Lender that is entitled to an exemption from or reduction of any
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower and, if necessary,
the IRS or other Governmental Authority (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate. Such Lender shall promptly notify the Borrower
at any time it determines that it is no longer in a position to provide any
previously delivered documentation to the Borrower or, if applicable, the IRS or
other Governmental Authority. Without limiting the generality of the foregoing,
any Foreign Lender shall deliver to the Borrower, Administrative Agent and, if
necessary, the IRS or other Governmental Authority (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter (i) if such Foreign Lender shall determine that any applicable form
or certification has expired or will then expire or has or will then become
obsolete or incorrect or that an event has occurred that requires or will then
require a change in the most recent form or certification previously delivered
by it to the Borrower and the Administrative Agent and (ii) upon the request of
the Borrower or Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(i) duly completed copies of IRS Form W-8BEN claiming eligibility for benefits
of an income tax treaty to which the United States of America is a party;

(ii) duly completed copies of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or 881(c) of the Code: (x) a certificate
substantially in the form of Exhibit L (any such certificate, a “United States
Tax Compliance Certificate”) to the effect that such Foreign Lender is not:
(A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (y) duly completed copies of IRS Form
W-8BEN;

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), duly completed copies of IRS Form W-8IMY, accompanied by
duly completed IRS Form W-8ECI, IRS Form W-8BEN, a United States Tax Compliance
Certificate, IRS Form W-9 or other required documentation from each beneficial
owner, as applicable (together with, if applicable, duly completed copies of IRS
Form W-8IMY of any upper-tier non-beneficial owner of such Foreign Lender); or

 

48



--------------------------------------------------------------------------------

(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction of United States Federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

(e) If a Lender or the Administrative Agent determines, in its sole discretion,
that it has received a refund in respect of any Indemnified Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.20, it shall pay
over the amount of such refund to the Borrower, net of all out-of-pocket
expenses of such Lender or the Administrative Agent and without interest (other
than interest paid by the relevant taxation authority with respect to such
refund); provided that the Borrower, upon the request of such Lender or the
Administrative Agent, agrees to repay the amount paid over to the Borrower (plus
penalties, interest or other charges) to such Lender or the Administrative Agent
in the event such Lender or the Administrative Agent is required to repay such
refund to such taxation authority; provided, further, that this subsection shall
not be construed to require such Lender or the Administrative Agent to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

Section 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.20 or (iv) any Lender refuses to consent to any amendment,
waiver or other modification of any Loan Document requested by the Borrower that
requires the consent of a greater percentage of the Lenders than the Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders, then, in each case, the Borrower may, at its sole expense and
effort (including with respect to the processing and recordation fee referred to
in Section 9.04(b)), upon notice to such Lender and the Administrative Agent,
require such Lender to transfer and assign, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all of its
interests, rights and obligations under this Agreement (or, in the case of
clause (iv) above, all of its interests, rights and obligation with respect to
the Class of Term Loans or Commitments that is the subject of the related
consent, amendment, waiver or other modification) to an Eligible Assignee that
shall assume such assigned obligations and, with respect to clause (iv) above,
shall consent to such requested amendment, waiver or other modification of any
Loan Documents (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the

 

49



--------------------------------------------------------------------------------

Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld or delayed, and (z) the
Borrower or such assignee shall have paid to the affected Lender in immediately
available funds an amount equal to the sum of the principal of and interest
accrued to the date of such payment on the outstanding Loans of such Lender,
plus all amounts accrued for the account of such Lender hereunder with respect
thereto (including any amounts under Sections 2.14 and 2.16); provided further
that, if prior to any such transfer and assignment the circumstances or event
that resulted in such Lender’s claim for compensation under Section 2.14, notice
under Section 2.15 or the amounts paid pursuant to Section 2.20, as the case may
be, cease to cause such Lender to suffer increased costs or reductions in
amounts received or receivable or reduction in return on capital, or cease to
have the consequences specified in Section 2.15, or cease to result in amounts
being payable under Section 2.20, as the case may be (including as a result of
any action taken by such Lender pursuant to paragraph (b) below), or if such
Lender shall waive its right to claim further compensation under Section 2.14 in
respect of such circumstances or event or shall withdraw its notice under
Section 2.15 or shall waive its right to further payments under Section 2.20 in
respect of such circumstances or event or shall consent to the proposed
amendment, waiver, consent or other modification, as the case may be, then such
Lender shall not thereafter be required to make any such transfer and assignment
hereunder. Each Lender hereby grants to the Administrative Agent an irrevocable
power of attorney (which power is coupled with an interest) to execute and
deliver, on behalf of such Lender, as assignor, any Assignment and Acceptance
necessary to effectuate any assignment of such Lender’s interests hereunder in
the circumstances contemplated by this Section 2.21(a).

(a) If (i) any Lender shall request compensation under Section 2.14 or (ii) any
Lender delivers a notice described in Section 2.15, then such Lender shall use
reasonable efforts (which shall not require such Lender to incur an unreimbursed
loss or unreimbursed cost or expense or otherwise take any action inconsistent
with its internal policies or legal or regulatory restrictions or suffer any
disadvantage or burden deemed by it to be significant) (x) to file any
certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15, as the case may be, in the future.
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such filing or assignment, delegation and
transfer.

Section 2.22. Incremental Term Loans. (a) The Borrower may, by written notice to
the Administrative Agent from time to time, request Incremental Term Loan
Commitments in an amount not to exceed the Incremental Loan Amount from one or
more Incremental Term Lenders, all of which must be Eligible

 

50



--------------------------------------------------------------------------------

Assignees. Such notice shall set forth (i) the amount of the Incremental Term
Loan Commitments being requested (which shall be in minimum increments of
$1,000,000 and a minimum amount of $5,000,000 or such lesser amount equal to the
remaining Incremental Term Loan Amount), (ii) the date on which such Incremental
Term Loan Commitments are requested to become effective (which shall not be less
than 10 Business Days nor more than 60 days after the date of such notice), and
(iii) whether such Incremental Term Loan Commitments are commitments to make
additional Term Loans or commitments to make term loans with terms different
from the Term Loans (“Other Term Loans”).

(a) The Borrower may seek Incremental Term Loan Commitments from existing
Lenders (each of which shall be entitled to agree or decline to participate in
its sole discretion) and additional banks, financial institutions and other
institutional lenders who will become Incremental Term Lenders in connection
therewith. The Borrower and each Incremental Term Lender shall execute and
deliver to the Administrative Agent an Incremental Term Loan Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Incremental Term Loan Commitment of each
Incremental Term Lender. The terms and provisions of the Incremental Term Loans
shall be identical to those of the Term Loans except as otherwise set forth
herein or in the Incremental Term Loan Assumption Agreement. Without the prior
written consent of the Required Lenders, (i) the final maturity date of any
Other Term Loans shall be no earlier than the Maturity Date, (ii) the average
life to maturity of the Other Term Loans shall be no shorter than the average
life to maturity of the Term Loans and (iii) if (A) the initial yield on such
Other Term Loans (as determined by the Administrative Agent to be equal to the
sum of (x) the margin above the adjusted LIBO Rate on such Other Term Loans,
(y) the difference (if positive) between any LIBOR floor and the adjusted LIBO
Rate applicable to such Other Term Loans and (z) if such Other Term Loans are
initially made at a discount or the Lenders making the same receive a fee (other
than any fee paid to an institution to arrange, underwrite or place such Other
Term Loans, so long as such fee is not shared with any Incremental Term Lender
solely in their capacity as such) directly or indirectly from Holdings, the
Borrower or any Subsidiary for doing so (the amount of such discount or fee,
expressed as a percentage of the Other Term Loans, being referred to herein as
“OID”), the amount of such OID divided by the lesser of (1) the average life to
maturity of such Other Term Loans and (2) four) exceeds (B) the sum of (x) the
Applicable Margin then in effect for Eurodollar Term Loans and (y) the
difference (if positive) between any LIBOR floor and the Adjusted LIBO Rate
(without giving effect to clause (a) in the definition of Adjusted LIBO Rate)
then in effect for Eurodollar Term Loans (the amount of such excess of clause
(A) over clause (B) being referred to herein as the “Yield Differential”), then
the Applicable Margin then in effect for Term Loans shall automatically be
increased by the Yield Differential, effective upon the making of the Other Term
Loans. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of

 

51



--------------------------------------------------------------------------------

each Incremental Term Loan Assumption Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Term Loan
Assumption Agreement, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitment and the Incremental Term Loans evidenced
thereby, and the Administrative Agent and the Borrower may revise this Agreement
to evidence such amendments.

(b) Notwithstanding the foregoing, no Incremental Term Loan Commitment shall
become effective under this Section 2.22 unless (i) on the date of such
effectiveness, the conditions set forth in paragraphs (b) and (c) of
Section 4.01 shall be satisfied and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Borrower, (ii) except as otherwise specified in the applicable
Incremental Term Loan Assumption Agreement, the Administrative Agent shall have
received (with sufficient copies for each of the Incremental Term Lenders) legal
opinions, board resolutions and other closing certificates reasonably requested
by the Administrative Agent and consistent with those delivered on the Closing
Date under Section 4.02, and (iii) the Borrower would be in compliance with the
covenants set forth in Sections 6.11 and 6.12 as of the most recently completed
period of four consecutive fiscal quarters ending prior to the date of such
effectiveness for which the financial statements and certificates required by
Section 5.04(a) or 5.04(b), as the case may be, and 5.04(c) have been delivered
or for which comparable financial statements have been filed with the SEC, after
giving pro forma effect to the borrowing of such Incremental Term Loans and to
any other event occurring after such period as to which pro forma recalculation
is appropriate as if such Incremental Term Loans had been made as of the first
day of such period.

(c) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Term Loans (other than Other Term
Loans), when originally made, are included in each Borrowing of outstanding Term
Loans on a pro rata basis. This may be accomplished by requiring each
outstanding Eurodollar Term Borrowing to be converted into an ABR Term Borrowing
on the date of each Incremental Term Loan, or by allocating a portion of each
Incremental Term Loan to each outstanding Eurodollar Term Borrowing on a pro
rata basis. Any conversion of Eurodollar Term Loans to ABR Term Loans required
by the preceding sentence shall be subject to Section 2.16. If any Incremental
Term Loan is to be allocated to an existing Interest Period for a Eurodollar
Term Borrowing, then the interest rate thereon for such Interest Period and the
other economic consequences thereof shall be as set forth in the applicable
Incremental Term Loan Assumption Agreement. In addition, to the extent any
Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments under Section 2.11(a)(i)

 

52



--------------------------------------------------------------------------------

required to be made after the making of such Incremental Term Loans shall be
ratably increased by the aggregate principal amount of such Incremental Term
Loans and shall be further increased for all Lenders on a pro rata basis to the
extent necessary to avoid any reduction in the amortization payments to which
the Lenders were entitled before such recalculation.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and each of the Lenders that:

Section 3.01. Organization; Powers. Holdings, the Borrower and each of the
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify could not reasonably be
expected to result in a Material Adverse Effect, and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and, in the case of the Borrower, to borrow hereunder.

Section 3.02. Authorization. The Transactions (a) have been duly authorized by
all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of Holdings, the Borrower or any Subsidiary, (B) any order of any
Governmental Authority or (C) any provision of any indenture, agreement or other
instrument to which Holdings, the Borrower or any Subsidiary is a party or by
which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such indenture, agreement or other instrument or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by Holdings, the Borrower or any
Subsidiary (other than any Lien created under the Security Documents, the ABL
Documents or the Senior Secured Note Documents).

Section 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditor’s rights generally or by equitable principles relating
to enforceability.

 

53



--------------------------------------------------------------------------------

Section 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (b) recordation of the Mortgages and (c) such as have been made or
obtained and are in full force and effect.

Section 3.05. Financial Statements. (a) The Borrower has heretofore furnished to
the Lenders the consolidated (and, to the extent available, consolidating)
statements of financial position, operations, shareholders’ equity and
comprehensive income and cash flows of Spectrum (i) as of and for the fiscal
year ended September 30, 2009, the fiscal year ended September 30, 2008 and the
fiscal year ended September 30, 2007, in each case (other than in respect of any
consolidating financial statements) audited by and accompanied by the opinion of
KPMG LLP, independent public accountants and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended April 4, 2010, certified by its
chief financial officer. Such financial statements present fairly the financial
condition and results of operations and cash flows of Spectrum and its
consolidated subsidiaries as of such dates and for such periods. Such balance
sheets and the notes thereto disclose all material liabilities, direct or
contingent, of Spectrum and its consolidated subsidiaries as of the dates
thereof. Such financial statements were prepared in accordance with GAAP applied
on a consistent basis, subject, in the case of unaudited financial statements,
to year-end audit adjustments and the absence of footnotes.

(a) The Borrower has heretofore furnished to the Lenders the consolidated (and,
to the extent available, consolidating) balance sheets and related statements of
operations, stockholders’ equity and cash flows of Russell Hobbs (i) as of and
for the fiscal year ended June 30, 2009, the fiscal year ended June 30, 2008 and
the fiscal year ended June 30, 2007, in each case (other than in respect of any
consolidating financial statements) audited by and accompanied by the opinion of
Grant Thornton LLP, independent public accountants and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended March 31, 2010,
certified by its chief financial officer. Such financial statements present
fairly the financial condition and results of operations and cash flows of
Russell Hobbs and its consolidated subsidiaries as of such dates and for such
periods. Such balance sheets and the notes thereto disclose all material
liabilities, direct or contingent, of Russell Hobbs and its consolidated
subsidiaries as of the dates thereof. Such financial statements were prepared in
accordance with GAAP applied on a consistent basis, subject, in the case of
unaudited financial statements, to year-end audit adjustments and the absence of
footnotes.

 

54



--------------------------------------------------------------------------------

(b) The Borrower has heretofore delivered to the Lenders its unaudited pro forma
consolidated balance sheet and related pro forma statements of income,
stockholder’s equity and cash flows as of and for the 12-month period ended
March 31, 2010, prepared giving effect to the Transactions as if they had
occurred, with respect to such balance sheet, on such date and, with respect to
such other financial statements, on the first day of the 12-month period ending
on such date. Such pro forma financial statements have been prepared in good
faith by the Borrower, based on the assumptions used to prepare the pro forma
financial information contained in the Confidential Information Memorandum
(which assumptions are believed by the Borrower on the date hereof and on the
Closing Date to be reasonable), are based on the best information available to
the Borrower as of the date of delivery thereof, accurately reflect all
adjustments required to be made to give effect to the Transactions and present
fairly on a pro forma basis the estimated consolidated financial position of the
Borrower and its consolidated Subsidiaries as of such date and for such period,
assuming that the Transactions had actually occurred at such date or at the
beginning of such period, as the case may be.

Section 3.06. No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, liabilities, operations, condition
(financial or otherwise), operating results or prospects of Holdings, the
Borrower and the Subsidiaries, taken as a whole, since April 4, 2010.

Section 3.07. Title to Properties; Possession Under Leases. (a) Each of
Holdings, the Borrower and the Subsidiaries has good and marketable title to, or
valid leasehold interests in, all its material properties and assets (including
all Mortgaged Property), except for minor defects in title that do not interfere
with its ability to conduct its business in substantially the same manner as
currently conducted or to utilize such properties and assets for their intended
purposes. All such material properties and assets are free and clear of Liens,
other than Liens permitted by Section 6.02.

(a) Each of Holdings, the Borrower and the Subsidiaries has complied in all
material respects with all material obligations under all Material Leases to
which it is a party and all such leases are in full force and effect. Each of
Holdings, the Borrower and the Subsidiaries enjoys peaceful and undisturbed
possession under all such Material Leases.

(b) As of the Closing Date, neither Holdings nor the Borrower has received any
notice of, nor has any knowledge of, any pending or contemplated material
condemnation proceeding affecting the Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation.

 

55



--------------------------------------------------------------------------------

(c) As of the Closing Date, none of Holdings, the Borrower or any of the
Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein.

Section 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of Holdings or
the Borrower therein. The shares of capital stock or other ownership interests
so indicated on Schedule 3.08 are fully paid and non-assessable and are owned by
Holdings or the Borrower, directly or indirectly, free and clear of all Liens
(other than Liens created under the Security Documents, the ABL Documents or the
Senior Secured Note Documents).

Section 3.09. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of
Holdings or the Borrower, threatened against or affecting Holdings or the
Borrower or any Subsidiary or any business, property or rights of any such
Person (i) that involve any Loan Document or the Transactions or (ii) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(a) None of Holdings, the Borrower or any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Mortgaged Property, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

(b) Certificates of occupancy and permits are in effect for each Mortgaged
Property as currently constructed.

Section 3.10. Agreements. (a) None of Holdings, the Borrower or any of the
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

(a) None of Holdings, the Borrower or any of the Subsidiaries is in default in
any manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such default could reasonably be expected to result in a Material
Adverse Effect.

 

56



--------------------------------------------------------------------------------

Section 3.11. Federal Reserve Regulations. (a) None of Holdings, the Borrower or
any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

(a) No part of the proceeds of any Term Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, U or X.

Section 3.12. Investment Company Act. None of Holdings, the Borrower or any
Subsidiary is or is required to be registered as an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.

Section 3.13. Use of Proceeds. The Borrower will (a) use the proceeds of the
Term Loans only for the purposes specified in the introductory statement to this
Agreement and (b) use the proceeds of Incremental Term Loans only for the
purposes specified in the applicable Incremental Term Loan Assumption Agreement.

Section 3.14. Tax Returns. Each of Holdings, the Borrower and the Subsidiaries
has filed or caused to be filed all material Federal, state, local and foreign
tax returns or materials required to have been filed by it and has paid or
caused to be paid all taxes due and payable by it on such returns, except taxes
that are being contested in good faith by appropriate proceedings and for which
Holdings, the Borrower or such Subsidiary, as applicable, shall have set aside
on its books adequate reserves.

Section 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of Holdings or the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, taken as a whole, contained, contains or will contain any material
misstatement of fact or omitted, omits or will omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not materially misleading; provided
that to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, each of
Holdings and the Borrower represents only that it acted in good faith and
utilized reasonable assumptions (based upon accounting principles consistent
with the historical audited financial statements of the Borrower) and due care
in the preparation of such information, report, financial statement, exhibit or
schedule.

 

57



--------------------------------------------------------------------------------

Section 3.16. Employee Benefit Plans. (a) Each Plan is in compliance in all
material respects with the applicable provisions of ERISA and the Code except
for non-compliances which, in the aggregate, would not have a Material Adverse
Effect. Except as set forth in Schedule 3.16, no ERISA Event has occurred within
the past five years or is reasonably expected to occur that, when taken together
with all other such ERISA Events, could reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, the present value of all
benefit liabilities of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the last annual valuation dates applicable thereto, exceed by more than
$20,000,000 the fair market value of the assets of all such underfunded Plans.

(a) Each Foreign Pension Plan is in compliance in all material respects with all
requirements of law applicable thereto and the respective requirements of the
governing documents for such plan except for non-compliances which, in the
aggregate, would not have a Material Adverse Effect. With respect to each
Foreign Pension Plan, none of Holdings, its Affiliates or any of their
respective directors, officers, employees or agents has engaged in a transaction
which would subject Holdings, the Borrower or any Subsidiary, directly or
indirectly, to a tax or civil penalty which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect. As of
the Closing Date, the present value of the aggregate accumulated benefit
liabilities of all such Foreign Pension Plans (based on those assumptions used
to fund each such Foreign Pension Plan) did not, as of the last annual valuation
date applicable thereto, exceed by more than $75,000,000 the fair market value
of the assets of all such Foreign Pension Plans.

Section 3.17. Environmental Matters. (a) Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Holdings, the Borrower or any of the Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(a) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.17 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

Section 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Borrower or by the Borrower for
the Subsidiaries as of the date hereof and the Closing Date. As of each such
date, such insurance is in full force and effect and all premiums have been duly
paid. The Borrower and the Subsidiaries have insurance in such amounts and
covering such risks and liabilities as are in accordance with normal industry
practice.

 

58



--------------------------------------------------------------------------------

Section 3.19. Security Documents. (a) The Security Agreement, upon execution and
delivery thereof by the parties thereto, will create in favor of the Collateral
Trustee, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined in the Security
Agreement) and the proceeds thereof and (i) when the Pledged Collateral (as
defined in the Security Agreement) is delivered to the Collateral Trustee, the
Lien created under Security Agreement shall constitute a fully perfected and,
subject to the ABL Intercreditor Agreement, first priority Lien on, and security
interest in, all right, title and interest of the Loan Parties in such Pledged
Collateral, in each case prior and superior in right to any other Person (other
than as set forth in the ABL Intercreditor Agreement and Liens permitted
hereby), and (ii) when financing statements in appropriate form are filed in the
offices specified on Schedule 3.19(a), the Lien created under the Security
Agreement with respect to Collateral that may be perfected by filing a financing
statement will constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral (other than
Intellectual Property, as defined in the Security Agreement), in each case prior
and superior in right to any other Person, other than with respect to Liens
permitted by Section 6.02 that by operation of law or contract are prior and
superior in right to the Liens securing the Obligations.

(a) Upon the recordation of the Security Agreement (or a short-form security
agreement in form and substance reasonably satisfactory to the Borrower and the
Collateral Trustee) with the United States Patent and Trademark Office and the
United States Copyright Office, together with the financing statements in
appropriate form filed in the offices specified on Schedule 3.19(a), the Lien
created under the Security Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
the Intellectual Property (as defined in the Security Agreement) in which a
security interest may be perfected by filing in the United States and its
territories and possessions, in each case prior and superior in right to any
other Person (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Loan Parties after
the date hereof).

(b) The Mortgages are effective to create in favor of the Collateral Trustee,
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
Lien on all of the Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when the Mortgages
are filed in the offices specified on Schedule 3.19(c), the Mortgages shall
constitute a fully perfected Lien on, and security interest in, all right, title

 

59



--------------------------------------------------------------------------------

and interest of the Loan Parties in such Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Liens permitted by
Section 6.02 that by operation of law or contract are prior and superior in
right to the Liens securing the Obligations and except for any Liens or
encumbrances shown on title insurance policies.

Section 3.20. Location of Real Property and Leased Premises.
(a) Schedule 3.20(a) lists completely and correctly as of the Closing Date all
real property owned by the Loan Parties with a fair market value greater than
$2,000,000 (each, a “Material Owned Real Property”) and the addresses thereof.
The Loan Parties own in fee all the real property set forth on Schedule 3.20(a).

(a) Schedule 3.20(b) lists completely and correctly as of the Closing Date all
real property leased by the Loan Parties that is material to the business or
operations of the Loan Parties and could not be readily replaced on terms not
materially less favorable to the lessee (each, a “Material Lease”) and the
addresses thereof. The Loan Parties have valid leases in all the real property
set forth on Schedule 3.20(b).

Section 3.21. Labor Matters. As of the date hereof and the Closing Date, there
are no strikes, lockouts or slowdowns against Holdings, the Borrower or any
Subsidiary pending or, to the knowledge of Holdings or the Borrower, threatened
except as could not reasonably be expected to have a Material Adverse Effect.
The hours worked by and payments made to employees of Holdings, the Borrower and
the Subsidiaries within the past five years have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters except as could not reasonably be expected
to have a Material Adverse Effect. Except as set forth on Schedule 3.21, the
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which Holdings, the Borrower or any Subsidiary is bound.

Section 3.22. Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of each Term
Loan and after giving effect to the application of the proceeds of each Term
Loan, Holdings and its subsidiaries, taken as a whole, are Solvent.

Section 3.23. Transaction Documents. Neither Holdings, the Borrower nor any Loan
Party or, to the knowledge of Holdings, the Borrower or each Loan Party, any
other Person party thereto is in default in the performance or compliance with
any material provisions of the Merger Agreement (including all schedules,
exhibits, amendments, supplements and modifications thereto). The Merger
Agreement complies in all material respects with all applicable laws.

 

60



--------------------------------------------------------------------------------

Section 3.24. Senior Indebtedness. The Obligations constitute “Senior Debt”
under and as defined in the Subordinated Note Documents.

Section 3.25. Sanctioned Persons. None of Holdings, the Borrower or any
Subsidiary nor, to the knowledge of the Borrower, any director, officer, agent,
employee or Affiliate of Holdings, the Borrower or any Subsidiary is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Borrower will not
directly or indirectly use the proceeds of the Term Loans or otherwise make
available such proceeds to any Person, for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC.

Section 3.26. Foreign Corrupt Practices Act. Each of Holdings and the Borrower
and their respective directors, officers, agents, employees, and any person
acting for or on behalf of Holdings or the Borrower has complied with, and will
comply with, the U.S. Foreign Corrupt Practices Act, as amended from time to
time, or any other applicable anti-bribery or anti-corruption law, and it and
they have not made, offered, promised, or authorized, and will not make, offer,
promise or authorize, whether directly or indirectly, any payment of anything of
value to: (a) an executive, official, employee or agent of a governmental
department. agency or instrumentality, (b) a director, officer. employee or
agent of a wholly or partially government-owned or -controlled company or
business, (c) a political party or official thereof, or candidate for political
office or (d) an executive, official. employee or agent of a public
international organization (e.g., the International Monetary Fund or the World
Bank) (“Government Official”) while knowing or having a reasonable belief that
all or some portion will be used for the purpose of: (i) influencing any act.
decision or failure to act by a Government Official in his or her official
capacity, (ii) inducing a Government Official to use his or her influence with a
government or instrumentality to affect any act or decision of such government
or entity or (iii) securing an improper advantage; in order to obtain, retain.
or direct business.

ARTICLE 4

CONDITIONS OF LENDING

The obligations of the Lenders to make Term Loans hereunder are subject to the
satisfaction of the following conditions:

Section 4.01. All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing) (each such event being called a
“Credit Event”):

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03.

 

61



--------------------------------------------------------------------------------

(b) The representations and warranties set forth in Article 3 and in each other
Loan Document shall be true and correct in all material respects on and as of
the date of such Credit Event with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date; provided that the only representations relating to
Spectrum and its business on the one hand and Russell Hobbs and its business on
the other hand, the making of which shall be a condition to a Credit Event on
the Closing Date shall be (i) such of the representations made by or on behalf
of Spectrum or Russell Hobbs, as the case may be, in the Merger Agreement as are
material to the interests of the Lenders, but only to the extent that a
condition to the obligations of Russell Hobbs or Spectrum, as the case may be,
to consummate the transactions contemplated by the Merger Agreement is not,
prior to the time that Russell Hobbs or Spectrum, as the case may be, would have
the right to terminate the Merger Agreement, satisfied as a result of a breach
of such representations in the Merger Agreement and (ii) the representations and
warranties set forth in Sections 3.01, 3.02, 3.03, 3.11, 3.12, 3.19, 3.22 and
3.24 of this Agreement.

(c) At the time of and immediately after such Credit Event (and subject to the
proviso to paragraph (b) above in the case of a Credit Event on the Closing
Date), no Default or Event of Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower and Holdings on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

Section 4.02. First Credit Event. On the Closing Date:

(a) The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Collateral Trustee, a favorable written opinion of
(i) Sutherland Asbill & Brennan LLP, counsel for Holdings and the Borrower,
substantially to the effect set forth in Exhibit J-1, and (ii) each local
counsel listed on Schedule 4.02(a), substantially to the effect set forth in
Exhibit J-2, in each case (A) dated the Closing Date and (B) addressed to the
Administrative Agent, the Lenders and the Collateral Trustee, and Holdings and
the Borrower hereby request such counsel to deliver such opinions.

(b) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation or equivalent organizational document, including
all amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of each Loan Party as of a recent date, from such Secretary of
State; (ii) a certificate of the Secretary or Assistant Secretary of each Loan
Party dated the Closing Date and certifying (A) that attached thereto is a true
and complete copy of the by-laws, operating agreement or similar governing
document of such Loan Party as in effect on the Closing Date and at all times
since a date prior to

 

62



--------------------------------------------------------------------------------

the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors of such Loan Party authorizing the execution, delivery and performance
of the Loan Documents to which such Person is a party and, in the case of the
Borrower, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation of such Loan Party have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above, and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan
Party; (iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above; and (iv) such other documents as the
Administrative Agent may reasonably request.

(c) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.

(d) The Administrative Agent, the Collateral Trustee, the Lead Arrangers and the
Lenders shall have received all applicable Fees and other amounts due and
payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out of pocket expenses required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document.

(e) (i) Holdings Guaranty and the Subsidiary Guaranty shall have been duly
executed by each Loan Party that is to be a party thereto, (ii) the Security
Documents shall have been duly executed by the Collateral Trustee and each Loan
Party that is to be a party thereto and (iii) the ABL Intercreditor Agreement
and the Collateral Trust Agreement shall have been duly executed by each Person
that is to be a party thereto and, in each case, shall be in full force and
effect on the Closing Date. Upon the proper filing and recordation, as
applicable, of financing statements and other Security Documents, the Collateral
Trustee on behalf of the Secured Parties will have a perfected security interest
in the Collateral of the type and priority described in each Security Document.

(f) The Collateral Trustee shall have received a Perfection Certificate with
respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of Holdings and the Borrower, and shall have received the
results of a search of the Uniform Commercial Code filings (or equivalent
filings) made with respect to the Loan Parties in the states (or other
jurisdictions) of formation of such Persons, in which the chief executive office
of each such Person is located and in the other jurisdictions in which such
Persons maintain property, in each case as indicated on such Perfection
Certificate, together with copies of the financing statements (or similar
documents) disclosed by such search, and accompanied by evidence satisfactory to
the Collateral Trustee that the Liens indicated in any such financing statement
(or similar document) would be permitted under Section 6.02 or have been or will
be contemporaneously released or terminated.

 

63



--------------------------------------------------------------------------------

(g) (i) Each of the Security Documents, in form and substance reasonably
satisfactory to the Administrative Agent, relating to each of the Mortgaged
Properties shall have been duly executed by the parties thereto and delivered to
the Collateral Trustee and shall be in full force and effect, (ii) each of such
Mortgaged Properties shall not be subject to any Lien other than those permitted
under Section 6.02, (iii) (A) each of such Security Documents shall have been
filed and recorded in the recording office as specified on Schedule 3.19(c) and,
in connection therewith, the Collateral Trustee shall have received evidence
satisfactory to it of each such filing and recordation or (B) a lender’s title
insurance policy, in form and substance acceptable to the Collateral Trustee,
insuring such Security Document as a first lien on such Mortgaged Property
(subject to any Lien permitted by Section 6.02) shall have been received by the
Collateral Trustee, and (iv) the Collateral Trustee shall have received such
other documents, including a policy or policies of title insurance issued by a
nationally recognized title insurance company in an amount not to exceed 110% of
the fair market value of such mortgaged property, together with such
endorsements, coinsurance and reinsurance as may be reasonably requested by the
Collateral Trustee and the Lenders, insuring the Mortgages as valid first liens
on the Mortgaged Properties, free of Liens other than those permitted under
Section 6.02, together with such surveys and legal opinions required to be
furnished pursuant to the terms of the Mortgages or as reasonably requested by
the Collateral Trustee or the Administrative Agent.

(h) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.02 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Collateral Trustee as additional insured, in form and substance
reasonably satisfactory to the Administrative Agent.

(i) The Acquisition shall have been, or substantially simultaneously with the
initial funding of Term Loans on the Closing Date shall be, consummated in
accordance with applicable law and on the terms described in the Merger
Agreement, without giving effect to any amendments thereto or waivers or
consents that, in any such case, are materially adverse to the Lenders without
the consent of the Lead Arrangers (such consent not to be unreasonably withheld
or delayed). The Administrative Agent shall have received copies of the Merger
Agreement (including all schedules, exhibits, amendments, supplements and
modifications thereto) and all certificates, opinions and other documents
delivered thereunder, certified by a Financial Officer as being complete and
correct.

 

64



--------------------------------------------------------------------------------

(j) The Borrower shall have received gross cash proceeds of not less than
$750,000,000 from the issuance of the Senior Secured Notes. The terms and
conditions of the Senior Secured Notes and the provisions of the Senior Secured
Note Documents to the extent not consistent with the terms of the Commitment
Letter dated as of February 9, 2010 shall be satisfactory to the Administrative
Agent and the Lead Arrangers. The Administrative Agent shall have received
copies of the Senior Secured Note Documents, certified by a Financial Officer as
being complete and correct.

(k) The ABL Credit Agreement shall have become effective and the Borrower shall
have borrowed not more than $100,000,000 in revolving loans thereunder. The
terms and conditions of the ABL Credit Agreement and the provisions of the ABL
Documents to the extent not consistent with the terms of the Commitment Letter
dated as of February 9, 2010 shall be satisfactory to the Administrative Agent
and the Lead Arrangers. The Administrative Agent shall have received copies of
the ABL Documents, certified by a Financial Officer as being complete and
correct.

(l) All principal, premium, if any, interest, fees and other amounts due or
outstanding under the Existing Credit Facilities shall have been paid in full,
the commitments thereunder terminated and all guarantees and security in support
thereof discharged and released, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof. Immediately after giving
effect to the Transactions and the other transactions contemplated hereby,
Holdings, the Borrower and the Subsidiaries shall have outstanding no
Indebtedness or preferred stock other than (a) Indebtedness outstanding under
this Agreement, (b) the Senior Secured Notes, (c) Indebtedness outstanding under
the ABL Credit Agreement, (d) the Subordinated Notes and (e) Indebtedness set
forth on Schedule 6.01.

(m) The Lenders shall have received the financial statements and opinion
referred to in, and prepared in accordance with, Section 3.05, none of which
shall demonstrate a material adverse change in the financial condition of the
Borrower or Russell Hobbs from (and shall not otherwise be materially
inconsistent with) the financial statements or forecasts previously provided to
the Lenders.

(n) The Administrative Agent shall have received a certificate from the chief
financial officer of Holdings in form and substance reasonably satisfactory to
the Administrative Agent and the Lead Arrangers certifying that Holdings and its
subsidiaries, on a consolidated basis after giving effect to the Transactions to
occur on the Closing Date, are Solvent.

 

65



--------------------------------------------------------------------------------

(o) All requisite Governmental Authorities and third parties shall have approved
or consented to the Transactions and the other transactions contemplated hereby
to the extent required, all applicable appeal periods shall have expired and
there shall not be any pending or threatened litigation, governmental,
administrative or judicial action that could reasonably be expected to restrain,
prevent or impose burdensome conditions on the Transactions or the other
transactions contemplated hereby.

(p) The Lenders shall have received at least 5 Business Days prior to the
Closing Date (unless otherwise agreed by the Lead Arrangers), to the extent
requested, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

(q) The Administrative Agent and the Lead Arrangers shall be satisfied that the
ratio of (i) Total Debt (excluding Subordinated Notes) as of the Closing Date
after giving effect to the Transactions to (ii) Consolidated EBITDA for the
period of four consecutive fiscal quarters mostly recently ended prior to the
Closing Date (prepared in accordance with Regulation S-X under the Securities
Act of 1933, as amended, in form and substance reasonably satisfactory to the
Administrative Agent and the Lead Arrangers, and with such further adjustments
as set forth in a schedule previously agreed to by the Administrative Agent, the
Lead Arrangers and the Borrower, in each case to give pro forma effect to the
Transactions as if they had occurred at the beginning of such four-fiscal
quarter period), shall be no more than 3.8:1.0.

(r) The Borrower shall have received a public corporate credit rating of B- or
higher by S&P and a public corporate family rating of B3 or higher by Moody’s,
in each case with no negative outlook, and each of the Term Facility and the
Senior Secured Notes shall have received a rating of B- or higher by S&P and B3
or higher from Moody’s, in each case with no negative outlook.

(s) There shall not have occurred any event, change or condition (i) since
June 30, 2009 that, individually or in the aggregate has had, or could
reasonably be expected to have, a Closing Date Russell Hobbs Material Adverse
Effect and (ii) since September 30, 2009 that, individually or in the aggregate
has had, or could reasonably be expected to have, a Closing Date Spectrum
Material Adverse Effect.

ARTICLE 5

AFFIRMATIVE COVENANTS

Each of Holdings and the Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full, unless the Required Lenders shall otherwise consent in writing, each of
Holdings and the Borrower will, and (except in the case of Section 5.04) will
cause each of the Subsidiaries to:

Section 5.01. Existence; Compliance with Laws; Businesses and Properties. (a) Do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.05.

 

66



--------------------------------------------------------------------------------

(a) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; comply in all material respects with
all material applicable laws, rules, regulations and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted; and at all
times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times.

Section 5.02. Insurance. (a) Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers in such amounts as shall
be customary for similar businesses and maintain such other reasonable insurance
(including, to the extent consistent with past practices, self-insurance), of
such types, to such extent and against such risks, as is customary with
companies in the same or similar businesses and maintain such other insurance as
may be required by law or any other Loan Document.

(a) Cause all such policies covering any Collateral to be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement, in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Trustee, which endorsement shall provide that, subject to the Intercreditor
Agreements from and after the Closing Date, if the insurance carrier shall have
received written notice from the Administrative Agent or the Collateral Trustee
of the occurrence of an Event of Default, the insurance carrier shall pay all
proceeds otherwise payable to the Borrower or the Loan Parties under such
policies directly to the Collateral Trustee; cause all such policies to provide
that neither the Borrower, the Administrative Agent, the Collateral Trustee nor
any other party shall be a coinsurer thereunder and to contain a “Replacement
Cost Endorsement”, without any deduction for depreciation, and such other
provisions as the Administrative Agent or the Collateral Trustee may reasonably
require from time to time to protect their interests; deliver original or
certified copies of all such policies to the Collateral Trustee; cause each such
policy to provide that it shall not be canceled, modified or not renewed (i) by
reason of nonpayment of premium upon not less than 10 days’ prior written notice
thereof by the insurer to

 

67



--------------------------------------------------------------------------------

the Administrative Agent and the Collateral Trustee (giving the Administrative
Agent and the Collateral Trustee the right to cure defaults in the payment of
premiums) or (ii) for any other reason upon not less than 30 days’ prior written
notice thereof by the insurer to the Administrative Agent and the Collateral
Trustee; deliver to the Administrative Agent and the Collateral Trustee, prior
to the cancellation, modification or nonrenewal of any such policy of insurance,
a copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Administrative Agent and the Collateral
Trustee) together with evidence satisfactory to the Administrative Agent and the
Collateral Trustee of payment of the premium therefor.

(b) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated (i) a “flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such total amount as the Administrative
Agent, the Collateral Trustee or the Required Lenders may from time to time
require, and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as it may be amended from
time to time, or (ii) a “Zone 1” area, obtain earthquake insurance in such total
amount as the Administrative Agent, the Collateral Trustee or the Required
Lenders may from time to time require.

(c) With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” and
coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in no event for a combined single limit of
less than that which is customary for companies in the same or similar
businesses operating in the same or similar locations, naming the Collateral
Trustee as an additional insured, on forms reasonably satisfactory to the
Collateral Trustee.

(d) Notify the Administrative Agent and the Collateral Trustee promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by any
Loan Party; and promptly deliver to the Administrative Agent and the Collateral
Trustee a duplicate original copy of such policy or policies.

Section 5.03. Obligations and Taxes. Pay its material Indebtedness and other
material obligations promptly and in accordance with their terms and pay and
discharge promptly when due all taxes, fees, assessments and governmental
charges or levies imposed upon it or upon its income or profits or in respect of
its property, before the same shall become delinquent or in default, as well as
all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such

 

68



--------------------------------------------------------------------------------

Indebtedness, obligation, tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and the Borrower shall have set aside on its books adequate reserves
with respect thereto in accordance with GAAP and such contest operates to
suspend collection of the contested obligation, tax, assessment or charge and
enforcement of a Lien and, in the case of a Mortgaged Property, there is no risk
of forfeiture of such property during the pendency of such contest.

Section 5.04. Financial Statements, Reports, etc. In the case of the Borrower,
furnish to the Administrative Agent, which shall furnish to each Lender:

(a) within the later of (i) 90 days after the end of each fiscal year or (ii) by
the date the following statements would have been required to be filed under the
rules and regulations of the SEC, giving effect to any automatic extension
available under Rule 12b-25 of the Securities Exchange Act of 1934 for the
filing of such statements), its statements of financial position, operations,
shareholders’ equity and comprehensive income and cash flows showing the
financial condition of the Borrower and its consolidated Subsidiaries as of the
close of such fiscal year and the results of its operations and the operations
of such Subsidiaries during such year, together with comparative figures for the
immediately preceding fiscal year, all audited by KPMG, LLP or other independent
public accountants of recognized national standing and accompanied by an opinion
of such accountants (which opinion shall be without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
fairly present the financial condition and results of operations of the Borrower
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, together with a customary “management discussion and
analysis” provision;

(b) within the later of (i) 45 days after the end of each of the first three
fiscal quarters of each fiscal year or (ii) by the date the following statements
would have been required to be filed under the rules and regulations of the SEC,
giving effect to any automatic extension available under Rule 12b-25 of the
Securities Exchange Act of 1934 for the filing of such statements), its
consolidated statements of financial position, operations and cash flows showing
the financial condition of the Borrower and its consolidated Subsidiaries as of
the close of such fiscal quarter and the results of its operations and the
operations of such Subsidiaries during such fiscal quarter and the then elapsed
portion of the fiscal year, and, other than with respect to quarterly reports
during the remainder of the first fiscal year after the Closing Date,
comparative figures for the same periods in the immediately preceding fiscal
year, all certified by one of its Financial Officers as fairly presenting the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments, together
with a customary “management discussion and analysis” provision;

 

69



--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer in the form of Exhibit K
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) setting forth computations in reasonable detail demonstrating
compliance with the covenants contained in Sections 6.10, 6.11 and 6.12 and, in
the case of a certificate delivered with the financial statements required by
paragraph (a) above, setting forth the Borrower’s calculation of Excess Cash
Flow;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such statements
(which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations) certifying that as of the last day of
the immediately preceding fiscal year no Event of Default or Default has
occurred with respect to Sections 6.10, 6.11 and 6.12 or, if such an Event of
Default or Default has occurred, specifying the extent thereof in reasonable
detail.

(e) within 90 days after the beginning of each fiscal year of the Borrower, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget);

(f) promptly after the same become publicly available, copies of, or links to
copies of, all periodic and other reports, proxy statements and other materials
filed by Super Holdco, Holdings, the Borrower or any Subsidiary with the SEC, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders, as the case may be;

(g) promptly after the receipt thereof by Holdings or the Borrower or any of
their respective subsidiaries, a copy of any final “management letter” received
by any such Person from its certified public accountants and the management’s
response thereto;

(h) concurrently with any delivery of monthly financial statements required to
be delivered under the ABL Credit Agreement, copies of such monthly financial
statements;

(i) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; and

 

70



--------------------------------------------------------------------------------

(j) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender through the Administrative Agent may
reasonably request.

Documents required to be delivered pursuant to this Section 5.04 may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered to the Administrative Agent and the Lenders on the date on which
(i) the Borrower posts such documents, or provides a link thereto, on its
principal publicly accessible website or (ii) such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (which may be a commercial or a
third party website or a website sponsored by the Administrative Agent; provided
that the Borrower shall notify the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions of such documents.

Section 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
and each Lender prompt written notice of the following:

(a) any Default or Event of Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the occurrence of any “Default” or “Event of Default” under and as each is
defined in the ABL Credit Agreement, the Senior Secured Note Indenture or the
Subordinated Note Documents;

(c) the filing or commencement of, or any threat or notice of intention of any
Person to file or commence, any action, suit or proceeding, whether at law or in
equity or by or before any Governmental Authority, against the Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(d) (i) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower or any ERISA Affiliate in an aggregate amount
exceeding $10,000,000 and (ii) the occurrence of any Foreign Benefit Event that,
alone or together with any other Foreign Benefit Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect, and in each
case, Holdings, the Borrower or the applicable Subsidiary will also furnish to
the Administrative Agent and each Lender a statement of its financial officer
setting forth the details as to such ERISA Event(s) or Foreign Benefit Event(s)
(as applicable) and the action, if any, that such entity proposes to take with
respect thereto;

 

71



--------------------------------------------------------------------------------

(e) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect;

(f) any change in the Borrower’s corporate rating by S&P, in the Borrower’s
corporate family rating by Moody’s or in the ratings of the Term Facility by S&P
or Moody’s, or any notice from either such agency indicating its intent to
effect such a change or to place the Borrower or the Term Facility on a
“CreditWatch” or “WatchList” or any similar list, in each case with negative
implications, or its cessation of, or its intent to cease, rating the Borrower
or the Term Facility; and

(g) the occurrence of any material fraud that involves management employees who
have a significant role in the internal controls over financial reporting of the
Loan Parties, in each case, as described in Securities Laws.

Section 5.06. Information Regarding Collateral. (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal Taxpayer Identification Number. Holdings and the
Borrower agree not to effect or permit any change referred to in the preceding
sentence unless all filings have been made under the Uniform Commercial Code or
otherwise that are required in order for the Collateral Trustee to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral. Holdings and the Borrower also agree promptly to
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

(a) In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent a certificate of a
Financial Officer setting forth the information required pursuant to Sections 1,
2(a), 2(c), and 7 through 14 of the Perfection Certificate or confirming that
there has been no change in such information since the date of the Perfection
Certificate delivered on the Closing Date or the date of the most recent
certificate delivered pursuant to this.

Section 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep all financial records in accordance with GAAP.
Each Loan Party will, and will cause each of its subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender to visit
and inspect the financial records and the properties of such Person at
reasonable times

 

72



--------------------------------------------------------------------------------

and as often as reasonably requested and to make extracts from and copies of
such financial records, and permit any representatives designated by the
Administrative Agent or any Lender to discuss the affairs, finances and
condition of such Person with the officers thereof and independent accountants
therefor; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent or its
designee on behalf of the Lenders may exercise this right under this
Section 5.07 and the Administrative Agent or its designee shall not exercise
such rights more often than twice during any calendar year at the Borrower’s
expense.

(a) In the case of Holdings and the Borrower, use commercially reasonable
efforts to maintain a public rating of the Term Facility by each of S&P and
Moody’s, and in the case of the Borrower, use commercially reasonable efforts to
maintain a public corporate rating from S&P and a public corporate family rating
from Moody’s, in each case in respect of the Borrower.

Section 5.08. Use of Proceeds. Use the proceeds of the Term Loans only for the
purposes specified in the introductory statement to this Agreement.

Section 5.09. Employee Benefits. Except for non-compliances which, in the
aggregate, would not have a Material Adverse Effect, cause any: (a) Plans to be
in compliance in all material respects with the applicable provisions of ERISA
and the Code and (b) any Foreign Pension Plans to be in compliance in all
material respects with the laws applicable to any such Foreign Pension Plans.

Section 5.10. Compliance with Environmental Laws. Comply, and cause all lessees
and other Person occupying its properties to comply, in all material respects
with all Environmental Laws applicable to its operations and properties; obtain
and renew all material environmental permits necessary for its operations and
properties; and conduct any remedial action in accordance in all material
respects with Environmental Laws; provided, however, that none of Holdings, the
Borrower or any Subsidiary shall be required to undertake any remedial action
required by Environmental Laws to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

Section 5.11. Preparation of Environmental Reports. If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 days without Holdings, the Borrower or any
Subsidiary commencing activities reasonably likely to cure such Default, at the
written request of the Required Lenders through the Administrative Agent,
provide to the Lenders within 45 days after such request, at the expense of the
Loan Parties, an environmental site assessment report regarding the matters
which are the subject of such Default prepared by an environmental consulting
firm reasonably acceptable to the Administrative Agent and indicating the
presence or absence of Hazardous Materials and the estimated cost of any
compliance or remedial action in connection with such Default.

 

73



--------------------------------------------------------------------------------

Section 5.12. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Trustee may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority (subject to the ABL Intercreditor Agreement and Liens
permitted hereby) of the security interests created or intended to be created by
the Security Documents. The Borrower will cause any subsequently acquired or
organized Domestic Subsidiary to become a Loan Party by executing (x) the
Subsidiary Guaranty in favor of the Guaranteed Parties and the Security
Agreement and (y) each applicable Security Document in favor of the Collateral
Trustee. In addition, from time to time, the Borrower will, at its cost and
expense, promptly secure the Obligations by pledging or creating, or causing to
be pledged or created, perfected security interests with respect to such of its
assets and properties as the Administrative Agent or the Required Lenders shall
designate (it being understood that it is the intent of the parties that the
Obligations shall be secured by substantially all the assets of the Borrower and
its Domestic Subsidiaries (including Material Owned Real Property and other
properties acquired subsequent to the Closing Date)). Such security interests
and Liens will be created under the Security Documents and other security
agreements, mortgages, deeds of trust and other instruments and documents in
form and substance reasonably satisfactory to the Collateral Trustee, and the
Borrower shall deliver or cause to be delivered to the Lenders all such
instruments and documents (including legal opinions, title insurance policies,
lien searches and appraisals or other evidence of valuation) as the Collateral
Trustee shall reasonably request to evidence compliance with this Section. The
Borrower agrees to provide such evidence as the Collateral Trustee shall
reasonably request as to the perfection and priority status of each such
security interest and Lien. In furtherance of the foregoing, the Borrower will
give notice to the Administrative Agent of the acquisition by it or any of the
Subsidiaries of any Material Owned Real Property not later than ten
(10) Business Days after such acquisition.

Section 5.13. Proceeds of Certain Dispositions. If, as a result of the receipt
of any cash proceeds by the Borrower or any Subsidiary in connection with any
sale, transfer, lease or other disposition of any asset the Borrower would be
required by the terms of the Subordinated Note Documents to make an offer to
purchase any Subordinated Notes, then, in the case of the Borrower or any
Subsidiary, prior to the first day on which the Borrower would be required to
commence such an offer to purchase, (i) prepay Term Loans in accordance with
Section 2.12 or (ii) acquire assets in a manner that is permitted hereby, in
each case in a manner that will eliminate any such requirement to make such an
offer to purchase.

 

74



--------------------------------------------------------------------------------

Section 5.14. Compliance with Terms of Material Leaseholds. Make all payments
and otherwise perform all obligations in respect of all material leases of real
property to which Holdings, the Borrower or any of the Subsidiaries is a party,
keep such leases in full force and effect and not allow such leases to lapse or
be terminated or any rights to renew such leases to be forfeited or cancelled
except, in any case, where the failure to do so, either individually or in the
aggregate, would not be reasonably likely to have a Material Adverse Effect.

ARTICLE 6

NEGATIVE COVENANTS

Each of Holdings and the Borrower covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Term Loan, all Fees
and all other expenses or amounts payable under any Loan Document have been paid
in full unless the Required Lenders shall otherwise consent in writing, neither
Holdings nor the Borrower will, nor will they cause or permit any of the
Subsidiaries to:

Section 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any Permitted Refinancing thereof;

(b) (i) Indebtedness created hereunder and under the other Loan Documents and
(ii) any Permitted Refinancing thereof; provided that any proceeds of such
Permitted Refinancing shall be applied in accordance with Section 2.13(c);

(c) Indebtedness under the ABL Credit Agreement in an aggregate principal amount
not to exceed the sum of $300,000,000 and the Permitted Incremental Revolving
Commitment Amount, and any Permitted Refinancing thereof;

(d) Indebtedness under the Senior Secured Note Indenture and any Permitted
Refinancing thereof; provided that the aggregate principal amount of
Indebtedness permitted by this Section 6.01(d), when combined with the aggregate
amount of all Indebtedness incurred pursuant to Section 6.01(b) shall not exceed
$1,600,000,000 at any time outstanding;

 

75



--------------------------------------------------------------------------------

(e) intercompany Indebtedness of the Borrower and the Subsidiaries to the extent
permitted by Section 6.04(c) so long as such Indebtedness is subordinated to the
Obligations pursuant to an Affiliate Subordination Agreement;

(f) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(f), when
combined with the aggregate principal amount of all Capital Lease Obligations
incurred pursuant to Section 6.01(g), shall not exceed $40,000,000 at any time
outstanding;

(g) Capital Lease Obligations in an aggregate principal amount, when combined
with the aggregate principal amount of all Indebtedness incurred pursuant to
Section 6.01(f), not in excess of $40,000,000 at any time outstanding;

(h) Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

(i) Indebtedness incurred by Foreign Subsidiaries in an aggregate principal
amount not exceeding $75,000,000 at any time outstanding; and

(j) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Persons becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) immediately after such Person becomes a
Subsidiary, no Default or Event of Default shall have occurred and be
continuing;

(k)(i) Indebtedness representing deferred compensation or equity based
compensation to current or former officers, directors, consultants advisors or
employees of Holdings, the Borrower, any of the Subsidiaries or any of their
respective Affiliates incurred in the ordinary course of business and
(ii) Indebtedness consisting of obligations of Holdings, the Borrower or any of
the Subsidiaries under deferred compensation or other similar arrangements
incurred in connection with any investments, Loans, advances, Restricted
Payments or other disbursements permitted hereunder in an aggregate amount for
this Section 6.01(k) not to exceed $15,000,000 outstanding at any time;

(l) Indebtedness issued by Holdings, the Borrower or any of the Subsidiaries to
current and former officers, directors, consultants, advisors and employees of
Holdings, the Borrower, any of the Subsidiaries or any of their respective
Affiliates, in lieu of or combined with cash payments to finance the purchase of
Equity Interests of Holdings, the Borrower, any of the Subsidiaries or any of
their respective Affiliates, in each case, to the extent such purchase is
otherwise permitted hereunder and in an aggregate amount not to exceed
$5,000,000 in any fiscal year;

 

76



--------------------------------------------------------------------------------

(m) Indebtedness in respect of those Hedging Agreements incurred in the ordinary
course of business and consistent with prudent business practice;

(n) Guarantees of Indebtedness of the Borrower or any of the Subsidiaries;
provided, such Indebtedness is permitted by another subsection of this
Section 6.01;

(o) Guarantees resulting from endorsement of negotiable instruments in the
ordinary course of business;

(p) obligations in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Borrower or the Subsidiaries or in connection with judgments that
have not resulted in an Event of Default under Section 7.01(i);

(q) Indebtedness in respect of netting services, overdraft protections and
similar arrangements in each case in connection with cash management and deposit
accounts;

(r) Indebtedness consisting of (i) the financing of insurance premiums in the
ordinary course of business or (ii) take or pay obligations contained in supply
arrangements in the ordinary course of business not to exceed $100,000,000 in
the aggregate for this clause (ii);

(s) Indebtedness incurred by the Borrower or any of the Subsidiaries
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business in respect of workers compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance, other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims and other
Indebtedness in respect of bankers’ acceptance, letter of credit, warehouse
receipts or similar facilities entered into in the ordinary course of business;
provided that upon the drawing of such letters of credit or the incurrence of
such Indebtedness, such obligations are reimbursed within five Business Days
following such drawing or incurrence;

(t) any Permitted Specified Refinancing of the Subordinated Notes in accordance
with Section 6.09(b)(i)(A)(2);

(u) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (t) above; and

 

77



--------------------------------------------------------------------------------

(v) other Indebtedness of the Borrower or the Subsidiaries in an aggregate
principal amount not exceeding $50,000,000 at any time outstanding.

Section 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
Person, including the Borrower or any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except:

(a) Liens on property or assets of the Borrower and its Subsidiaries existing on
the date hereof and set forth in Schedule 6.02; provided that such Liens shall
secure only those obligations which they secure on the date hereof and Permitted
Refinancings thereof;

(b) any Lien created under the Loan Documents;

(c) any Lien created under the ABL Documents or the Senior Secured Note
Documents or the documents evidencing the Permitted Refinancing of the
Indebtedness permitted by Section 6.01(b), 6.01(c) and 6.01(d), in each case
subject to the ABL Intercreditor Agreement and (other than in the case of the
Indebtedness permitted by Section 6.01(c)) the Collateral Trust Agreement;

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or assets of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary, as the case may be; provided that (i) such Lien is
not created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, (ii) such Lien does not apply to any other
property or assets of Holdings, the Borrower or any Subsidiary and (iii) such
Lien secures only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be;

(e) Liens for taxes not yet due or which are being contested in compliance with
Section 5.03;

(f) Liens of landlords, laborers and employees arising by operation of law and
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business and securing obligations that
are (i) not overdue for a period of more than thirty (30) days or (ii) being
contested in compliance with Section 5.03;

(g) pledges and deposits made in the ordinary course of business (i) in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations, (ii) securing insurance premiums or reimbursement
obligations under insurance policies, in each case payable to insurance carriers
that provide insurance to the Borrower or any of its Subsidiaries or
(iii) pledges that may be required under applicable foreign laws relating to
claims by terminated employees and other employee claims;

 

78



--------------------------------------------------------------------------------

(h) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(i)(A) survey exceptions or encumbrances, zoning or other restrictions,
easements or reservations, rights of others, utilities and other similar
purposes, rights-of-way, restrictions on use of real property and other similar
encumbrances incurred in the ordinary course of business which, in the
aggregate, do not materially interfere with the ordinary conduct of the business
of the Borrower or any of its Subsidiaries and (B) with respect to any Mortgaged
Property, Permitted Encumbrances (as defined in the applicable Mortgage);

(j)(i) leases, licenses, subleases and sublicenses granted in the ordinary
course of business and that do not (A) interfere in any material respect with
the business of the Borrower or any of its material Subsidiaries or (B) secure
any Indebtedness for borrowed money or (ii) the rights reserved or vested in any
Person by the terms of any lease, license, franchise, grant or permit held by
the Borrower or any of its Subsidiaries, or by law to terminate any such lease,
license, franchise, grant or permit or to require annual or periodic payments as
a condition to the continuance thereof;

(k) in the case of leased real property, liens to which the fee interest (or any
superior interest) on such property is subject;

(l) purchase money security interests in real property, improvements thereto or
equipment hereafter acquired (or, in the case of improvements, constructed) by
the Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Sections 6.01(f) and (g), (ii) such security interests
are incurred, and the Indebtedness secured thereby is created, within 180 days
after such acquisition (or construction), (iii) the Indebtedness secured thereby
does not exceed the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Borrower or any Subsidiary;

(m) judgment Liens securing judgments not constituting an Event of Default under
Article 7;

(n) Liens on assets of Foreign Subsidiaries; provided that (i) such Liens do not
extend to, or encumber, assets that constitute Collateral, and (ii) such Liens
extending to the assets of any Foreign Subsidiary secure only Indebtedness
incurred by such Foreign Subsidiary pursuant to Section 6.01(i);

 

79



--------------------------------------------------------------------------------

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(p) Liens consisting of (i) agreements to sell any property in a Asset Sale
permitted under Section 6.05 and (ii) earnest money deposits made by the
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement entered into in connection with an investment permitted under
Section 6.04;

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Subsidiaries in the ordinary course of business;

(r) Liens deemed to exist in connection with investments in repurchase
agreements permitted under Section 6.04(b);

(s) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit or commodity trading or brokerage accounts or other funds maintained
with a creditor depository institution, provided that such accounts and funds
are not primarily intended by the Borrower or any Subsidiary to provide
collateral to the depository institution or the commodity intermediary;

(t) Liens that are contractual rights of set-off under agreements entered into
with customers of the Borrower or any Subsidiary in the ordinary course of
business; and

(u) other Liens securing liabilities permitted hereunder in an aggregate amount
not to exceed $50,000,000 at any time outstanding.

Section 6.03. Sale and Lease-back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05(b) and (b) any Capital Lease Obligations
or Liens arising in connection therewith are permitted by Sections 6.01 and
6.02, as the case may be.

 

80



--------------------------------------------------------------------------------

Section 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other Person, except:

(a)(i) investments by Holdings, the Borrower and the Subsidiaries existing on
the date hereof in the Equity Interests of the Borrower and the Subsidiaries and
(ii) additional investments by Holdings, the Borrower and the Subsidiaries in
the Equity Interests of the Borrower and the Subsidiaries; provided that (A) any
such Equity Interests held by a Loan Party shall be pledged pursuant to the
Security Agreement (subject to the limitations applicable to voting stock of a
Foreign Subsidiary referred to therein) and (B) the aggregate amount of
investments by Loan Parties in, and loans and advances by Loan Parties to,
Subsidiaries that are not Loan Parties (determined without regard to any
write-downs or write-offs of such investments, loans and advances) shall not
exceed the sum of (x) $15,000,000 and (ii) the aggregate amount of dividends
paid, or loans or advances repaid, by the Subsidiaries that are not Loan Parties
to, and net Investments made by the Subsidiaries that are not Loan Parties in,
the Loan Parties since the Closing Date at any time outstanding;

(b) Permitted Investments;

(c) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided that
(i) any such loans and advances shall (A) be unsecured and (B) within 45 days
after the Closing Date, be subordinated to the Obligations pursuant to an
Affiliate Subordination Agreement and (ii) the amount of such loans and advances
made by Loan Parties to Subsidiaries that are not Loan Parties shall be subject
to the limitation set forth in clause (a) above;

(d) investments (i) received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business and (ii) consisting
of extensions of credit in the nature of accounts receivable or notes receivable
arising from the grant of trade credit in the ordinary course of business, and
investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors and other credits to suppliers made in the
ordinary course of business;

(e) the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $5,000,000;

(f) the Borrower and the Subsidiaries may enter into Hedging Agreements that are
not speculative in nature and are intended to protect the Borrower or any
Subsidiary from fluctuations in exchange rates, interest rates and commodity or
service prices;

(g) Permitted Acquisitions;

 

81



--------------------------------------------------------------------------------

(h) investments by the Borrower in Hedging Agreements permitted under
Section 6.01(m);

(i) bank deposits made in the ordinary course of business;

(j) promissory notes and other non-cash consideration received in connection
with Asset Sales permitted by Section 6.05;

(k) investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices;

(l) investments existing on the date hereof and set forth in Schedule 6.04; and

(m) in addition to investments permitted by paragraphs (a) through (l) above,
additional investments, loans and advances by the Borrower and the Subsidiaries
so long as the aggregate amount invested, loaned or advanced pursuant to this
paragraph (m) (determined without regard to any write-downs or write-offs of
such investments, loans and advances) does not exceed the greater of
(i) $30,000,000 or (ii) 4.0% of Consolidated Net Tangible Assets at the time of
the last such investment in the aggregate.

Section 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary, or purchase,
lease or otherwise acquire (in one transaction or a series of transactions) all
or any substantial part of the assets of any other Person, except that

(i)(A) any Loan Party may transfer or dispose of its assets or property to any
other Loan Party, and (B) any Subsidiary that is not a Loan Party may transfer
or dispose of its assets or property to the Borrower or any other Subsidiary;

(ii) the Borrower and any Subsidiary may purchase and sell inventory in the
ordinary course of business;

(iii) if at the time thereof and immediately after giving effect thereto no
Event of Default or Default shall have occurred and be continuing (x) any Wholly
Owned Subsidiary may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation and (y) any Wholly Owned Subsidiary may
merge into or consolidate with any other Wholly Owned Subsidiary in a
transaction in

 

82



--------------------------------------------------------------------------------

which the surviving entity is a Wholly Owned Subsidiary and no Person other than
the Borrower or a Wholly Owned Subsidiary receives any consideration (provided
that if any party to any such transaction is a Loan Party, the surviving entity
of such transaction shall be a Loan Party); and

(iv) the Borrower or any Subsidiary may acquire all or substantially all the
assets of a Person or line of business of such Person, or not less than 100% of
the Equity Interests (other than directors’ qualifying shares) of a Person
(referred to herein as the “Acquired Entity”); provided that (A) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, Holdings, the Borrower or any
Subsidiary; (B) the Acquired Entity shall be in a line of business permitted
under Section 6.08; and (C) at the time of such transaction (1) both before and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing; (2) the Borrower would be in compliance with the covenants
set forth in Sections 6.11 and 6.12 as of the most recently completed period of
four consecutive fiscal quarters ending prior to such transaction for which the
financial statements and certificates required by Section 5.04(a) or 5.04(b), as
the case may be, and Section 5.04(c) have been delivered or for which comparable
financial statements have been filed with the SEC, after giving pro forma effect
to such transaction and to any other event occurring after such period as to
which pro forma recalculation is appropriate (including any other transaction
described in this Section 6.05(a) occurring after such period) as if such
transaction had occurred as of the first day of such period (assuming, for
purposes of pro forma compliance with Section 6.12, that the maximum Leverage
Ratio permitted at the time by such Section was in fact 0.25 to 1.00 less than
the ratio actually provided for in such Section at such time); (3) the Borrower
shall have delivered a certificate of a Financial Officer, certifying as to the
foregoing and containing reasonably detailed calculations in support thereof, in
form and substance satisfactory to the Administrative Agent and (4) the Borrower
shall comply, and shall cause Acquired Entity to comply, with the applicable
provisions of Section 5.12 and the Security Documents (any acquisition of
Acquired Entity meeting all the criteria of this Section 6.05(a) being referred
to herein as a “Permitted Acquisition”).

(b) Make any Asset Sale not otherwise permitted under paragraph (a) above,
except for:

(i) the transfer or disposition of property pursuant to sale and leaseback
transactions; provided that (A) at the time thereof and immediately after giving
effect thereto no Event of Default or Default shall have occurred and be
continuing or would result therefrom, (B) the aggregate fair market value of all
property disposed of in reliance on this

 

83



--------------------------------------------------------------------------------

clause shall not exceed $15,000,000 (which amount may, with prior approval by
the Administrative Agent, be increased to $25,000,000) since the Closing Date
and (C) such transaction is for consideration at least 75% of which is cash or
consists of Permitted Investments;

(ii) the transfer of property that is the subject of a Casualty Event upon
receipt of insurance or other proceeds arising from such Casualty Event;

(iii) the disposition of investments in joint ventures to the extent required
by, or made pursuant to, any buy/sell arrangement or any similar binding
arrangement between joint venture parties, in each case, that is in effect on
the Closing Date; and

(iv) any Asset Sale as to which (A) at least 75% of the consideration is cash or
consists of Permitted Investments, (B) such consideration is at least equal to
the fair market value of the assets being sold, transferred, leased or disposed
of, (C) at the time of such transaction (1) both before and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing
and (2) the Borrower would be in compliance with the covenants set forth in
Sections 6.11 and 6.12 as of the most recently completed period of four
consecutive fiscal quarters ending prior to such transaction for which the
financial statements and certificates required by Section 5.04(a) or 5.04(b), as
the case may be, and Section 5.04(d) have been delivered or for which comparable
financial statements have been filed with the SEC, after giving pro forma effect
to such transaction and to any other event occurring after such period as to
which pro forma recalculation is appropriate (including any other transaction
described in this Section 6.05(b)(iv) occurring after such period) as if such
transaction had occurred as of the first day of such period, (D) the fair market
value of all assets sold, transferred, leased or disposed of pursuant to this
Section 6.05(b)(iv) shall not exceed the greater of (1) $150,000,000 or (2) 19%
of Consolidated Net Tangible Assets at the time of the last such Asset Sale in
the aggregate and (E) the Borrower shall have delivered a certificate of a
Financial Officer, certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form and substance satisfactory to
the Administrative Agent.

Section 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment
(including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that

(i) any Subsidiary may declare and pay dividends or make other distributions
ratably to its equity holders,

 

84



--------------------------------------------------------------------------------

(ii) so long as no Event of Default or Default shall have occurred and be
continuing or would result therefrom, the Borrower may, or the Borrower may make
distributions to Holdings (and Holdings may in turn make distributions to Super
Holdco) so that Holdings (or Super Holdco) may, repurchase its Equity Interests
owned by current and former officers, directors, consultants, advisors or
employees of Holdings, the Borrower or the Subsidiaries or make payments to
current and former officers, directors, consultants, advisors or employees of
Holdings, the Borrower or the Subsidiaries (x) in connection with the exercise
of stock options, stock appreciation rights or similar equity incentives or
equity based incentives pursuant to any management incentive plan, equity based
compensation plan, equity subscription agreement, equity award agreement,
shareholders’ or members’ agreement or other similar agreement, plan or
arrangement, or (y) in connection with the retention, promotion, separation from
service, death or disability of such individuals, in an aggregate amount for
this clause (ii) not to exceed $7,500,000 in any fiscal year,

(iii) the Borrower may make Restricted Payments to Holdings (and Holdings may in
turn make Restricted Payments to Super Holdco) in order to allow Holdings and/or
Super Holdco to (x) pay Holdings and/or Super Holdco’s administrative expenses
and corporate overhead, franchise fees, public company costs (including SEC fees
and auditing fees) and customary director fees in an aggregate amount not to
exceed $2,000,000 in any calendar year, (y) pay premiums and deductibles in
respect of directors and officers insurance policies and excess liability
policies obtained from third-party insurers, (z) pay Tax liabilities
attributable to Holdings and its subsidiaries in an amount not to exceed the
amount of such taxes that would be payable by Holdings and its subsidiaries on a
stand-alone basis (if Holdings were a corporation and parent of a consolidated
group including its subsidiaries), provided that (A) any payments made pursuant
to this clause (z) in any period that are not otherwise deducted in calculating
Consolidated Net Income shall be deducted in calculating Consolidated Net Income
for such period (and shall be deemed to be a provision for taxes for purposes of
calculating Excess Cash Flow for such period) and (B) all Restricted Payments
made to Super Holdco or Holdings pursuant to this clause (iii) shall be used by
Super Holdco or Holdings, as the case may be, for the purposes specified herein
within 20 days of the receipt thereof,

(iv) the Borrower and each of its Subsidiaries may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issuance of new common Equity Interests of such Person
(other than any such issuance to the Borrower or a Subsidiary),

 

85



--------------------------------------------------------------------------------

(v) the Borrower may make cash payments in lieu of issuing fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Borrower or its
Subsidiaries, and

(vi) the Borrower may make other Restricted Payments to Holdings (and Holdings
may in turn make such Restricted Payments to Super Holdco) in an aggregate
amount not to exceed $40,000,000 in any fiscal year.

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of Holdings,
the Borrower or any Subsidiary to create, incur or permit to exist any Lien upon
any of its property or assets, or (ii) the ability of any Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the Borrower or any other Subsidiary or to
Guarantee Indebtedness of the Borrower or any other Subsidiary; provided that
(A) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document, any ABL Document, any Senior Secured Note Document or
any Subordinated Note Document, (B) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(C) the foregoing shall not apply to restrictions and conditions imposed on any
Foreign Subsidiary by the terms of any Indebtedness of such Foreign Subsidiary
permitted to be incurred hereunder and (D) clause (i) of the foregoing shall not
apply to (x) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(y) customary provisions in leases and other contracts restricting the
assignment thereof and (z) restrictions and conditions existing on the date
hereof and identified on Schedule 6.06 (but shall apply to any amendment or
modification expanding the scope of any such restriction or condition).

Section 6.07. Transactions with Affiliates. Except for transactions between or
among Loan Parties or between or among Foreign Subsidiaries, sell or transfer
any property or assets to, or purchase or acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except the Borrower or any Subsidiary may (a) engage in any of the foregoing
transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties; (b) subject to
compliance with the other terms and conditions of this Agreement, engage in any
of the foregoing transactions among the Borrower and the other Subsidiaries so
long as such transactions shall be (i) in the ordinary course of business and
(ii) consistent with past practices and not materially adverse to the Lenders;

 

86



--------------------------------------------------------------------------------

(c) pay customary fees payable to any directors of the Borrower and the
Subsidiaries and reimburse reasonable out-of-pocket costs of the directors of
the Borrower and the Subsidiaries; (d) enter into employment and severance
arrangements with their respective officers and employees in the ordinary course
of business; (e) pay customary fees and indemnities to their respective
directors, officers and employees in the ordinary course of business; (f) enter
into the transactions set forth on Schedule 6.07; (g) make any intercompany
investments contemplated by Section 6.04; and (h) enter into transactions
otherwise permitted by Section 6.05(a)(i)(B), Section 6.05(a)(iii) and
Section 6.06.

Section 6.08. Business of Holdings, Borrower and Subsidiaries. (a) With respect
to Holdings, (i) engage in any material activities or hold any material assets
or liabilities other than its ownership of the Equity Interests of the Borrower
and those activities incidental thereto and (ii) incur any material liabilities
other than pursuant to the Security Agreement, the Holdings Guaranty, and the
other Loan Documents, the ABL Documents, the Senior Secured Note Documents to
which it is a party and any other obligations or liabilities incidental to its
activities as a holding company or expressly permitted hereunder.

(a) With respect to the Borrower and its Subsidiaries, engage at any time in any
business or business activity other than business conducted or proposed to be
conducted by the Borrower and the Subsidiaries on the Closing Date and other
businesses complementary, similar or reasonably related, ancillary or incidental
thereto or reasonable extensions thereof.

Section 6.09. Other Indebtedness and Agreements. (a) Permit (i) any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of Holdings,
the Borrower or any of the Subsidiaries is outstanding without the prior written
consent of the Administrative Agent, except (x) to the extent any of the
foregoing is not adverse to the interests of the Lenders under the Loan
Documents in any material respect or (y) in connection with any Permitted
Refinancing of Indebtedness permitted under Section 6.01 or (ii) any waiver,
supplement, modification or amendment of (A) its certificate of incorporation,
by-laws, operating, management or partnership agreement or other organizational
documents or (B) that certain indemnification agreement dated as of February 9,
2010 between Russell Hobbs and Harbinger Capital Partners Master Fund I, Ltd.,
in each case to the extent any such waiver, supplement, modification or
amendment would be adverse to the Lenders in any material respect.

(a)(i) Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or commit to pay, or directly
or indirectly (including pursuant to any Synthetic Purchase Agreement) redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid

 

87



--------------------------------------------------------------------------------

purposes, (A) any subordinated Indebtedness, other than in connection with
(1) any Permitted Refinancing thereof and (2) any Permitted Specified
Refinancing of the Subordinated Notes; provided that (x) in each case, at the
time of such transaction after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing; (y) solely for the purposes of
the foregoing clause (2), if and only if the Leverage Ratio would be no greater
than 4.00 to 1.00 and the Secured Leverage Ratio would be no greater than 3.50
to 1.00, in each case, as of the most recently completed period of four
consecutive fiscal quarters ending prior to such transaction for which the
financial statements and certificates required by Section 5.04(a) or 5.04(b), as
the case may be, and Section 5.04(d) have been delivered or for which comparable
financial statements have been filed with the SEC, after giving pro forma effect
to such transaction and to any other event occurring after such period as to
which pro forma recalculation is appropriate as if such transaction had occurred
as of the first day of such period; and (B) if a Default exist or would result
therefrom, any Indebtedness, other than (1) the payment of the Indebtedness
created hereunder and under the ABL Credit Agreement and the Senior Secured
Notes, (2) the payment of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness; or

(i) if a Default exists or would result therefrom, pay in cash any amount in
respect of any Indebtedness or preferred Equity Interests that may at the
applicable obligor’s option be paid in kind or in other securities.

Section 6.10. Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made by the Borrower and the Subsidiaries in any period set forth
below to exceed the amount set forth below for such period:

 

Fiscal Year Ended

   Amount

September 30, 2010 and thereafter

   $ 55,000,000

The amount of permitted Capital Expenditures set forth above in respect of any
fiscal year commencing with the fiscal year ending on September 30, 2011, shall
be increased (but not decreased) by (a) the amount of unused permitted Capital
Expenditures for the immediately preceding fiscal year less (b) an amount equal
to unused Capital Expenditures carried forward to such preceding fiscal year.

Section 6.11. Interest Coverage Ratio. Permit the Interest Coverage Ratio for
any period of four consecutive fiscal quarters, in each case taken as one
accounting period, ending on a date or during any period set forth below to be
less than the ratio set forth opposite such date or period below:

 

88



--------------------------------------------------------------------------------

Four Fiscal-Quarter Period Ended

   Ratio

September 30, 2010 – June 30, 2011

   2.000:1

September 30, 2011 – June 30, 2012

   2.125:1

September 30, 2012 – June 30, 2013

   2.250:1

September 30, 2013 – June 30, 2014

   2.375:1

September 30, 2014 – June 30, 2015

   2.500:1

September 30, 2015 – June 30, 2016

   2.750:1

September 30, 2016 and thereafter

   3.000:1

Section 6.12. Maximum Leverage Ratio. Permit the Leverage Ratio at any time
during a period set forth below to be greater than the ratio set forth opposite
such period below:

 

Period Ended

   Ratio

September 30, 2010 – March 31, 2011

   5.250:1

                    June 30, 2011

   5.125:1

September 30, 2011 – June 30, 2012

   5.000:1

September 30, 2012 – June 30, 2013

   4.500:1

September 30, 2013 – June 30, 2014

   4.000:1

September 30, 2014 – June 30, 2015

   3.500:1

September 30, 2015 – June 30, 2016

   3.250:1

September 30, 2016 – June 30, 2017

   3.000:1

September 30, 2017 and thereafter

   2.750:1

Section 6.13. Fiscal Year. With respect to Holdings and the Borrower, change
their fiscal year-end to a date other than September 30.

Section 6.14. Certain Equity Securities. Except as permitted by Section 6.01,
issue any Equity Interest that is not Qualified Capital Stock.

 

89



--------------------------------------------------------------------------------

ARTICLE 7

EVENTS OF DEFAULT

Section 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of three Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
(i) Section 5.01(a) (with respect to the Borrower or Holdings) or 5.08 or in
Article 6 or (ii) Section 5.04(a), 5.04(b) or 5.05 and, in the case of clause
(ii) such default shall continue unremedied for a period of 15 days;

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 consecutive days after the
earlier of (i) notice thereof from the Administrative Agent to the Borrower
(which notice shall also be given at the request of any Lender) or
(ii) knowledge thereof of Holdings or the Borrower;

(f)(i) Holdings, the Borrower or any Subsidiary shall fail to pay any principal
or interest, regardless of amount, due in respect of any Material Indebtedness
and such failure shall continue after the applicable grace period and/or
(ii) any other event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (after the applicable grace period) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (ii) shall not apply to (A) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness or (B) obligations under any Hedging Agreement
that becomes due as a result of a “Termination Event” as defined in clauses (i),
(ii) or (iii) of Section 5(b) of the ISDA 2002 Master Agreement;

 

90



--------------------------------------------------------------------------------

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any Subsidiary (other than an Inactive
Subsidiary), or of a substantial part of the property or assets of Holdings, the
Borrower or a Subsidiary (other than an Inactive Subsidiary), under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Subsidiary
(other than an Inactive Subsidiary) or for a substantial part of the property or
assets of Holdings, the Borrower or a Subsidiary or (iii) the winding-up or
liquidation of Holdings, the Borrower or any Subsidiary (other than an Inactive
Subsidiary); and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

(h) Holdings, the Borrower or any Subsidiary (other than an Inactive Subsidiary)
shall (i) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Holdings, the Borrower or any Subsidiary (other than an Inactive Subsidiary)
or for a substantial part of the property or assets of Holdings, the Borrower or
any Subsidiary (other than an Inactive Subsidiary), (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any corporate action for the purpose of
effecting any of the foregoing;

(i) one or more judgments shall be rendered against Holdings, the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 45 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of Holdings, the Borrower or any Subsidiary to enforce any
such judgment and such judgment either (i) is for the payment of money in an
aggregate amount in excess of $25,000,000 (to the extent not covered by
insurance) or (ii) is for injunctive relief and could reasonably be expected to
result in a Material Adverse Effect; provided that if Holdings, the Borrower or
the relevant Subsidiary shall not have received notice or been served in
connection with the legal proceeding or proceedings resulting in any such
judgment, such 45-consecutive-day period shall be measured from the date on
which Holdings, the Borrower or the relevant Subsidiary has knowledge of such
judgment;

 

91



--------------------------------------------------------------------------------

(j) an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other such ERISA Events, could
reasonably be expected to result in a Material Adverse Effect;

(k) any Guarantee under the Subsidiary Guaranty or the Holdings Guaranty for any
reason shall cease to be in full force and effect (other than in accordance with
its terms), or any Guarantor shall deny in writing that it has any further
liability under the Subsidiary Guaranty or the Holdings Guaranty, as the case
may be (other than as a result of the discharge of such Guarantor in accordance
with the terms of the Loan Documents);

(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by the Borrower or any other Loan Party not to
be, a valid, perfected, first priority (except as otherwise expressly provided
in this Agreement, the Intercreditor Agreements or such Security Document)
security interest in the securities, assets or properties covered thereby;

(m) the Indebtedness under the Subordinated Notes or any other subordinated
Indebtedness of Holdings and its Subsidiaries constituting Material Indebtedness
shall cease (or any Loan Party or an Affiliate of any Loan Party shall so
assert), for any reason, to be validly subordinated to the Obligations as
provided in the Subordinated Note Documents or the agreements evidencing such
other subordinated Indebtedness; or

(n) there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding; and in any event with
respect to Holdings or the Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all other liabilities of
the Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

92



--------------------------------------------------------------------------------

Section 7.02. Application of Proceeds. (a) After the exercise of remedies
provided for in Section 7.01 (or after the Loans have automatically become
immediately due and payable as set forth in the final paragraph of
Section 7.01), any amounts received on account of the Obligations (including
from proceeds of any sale or other disposition of all or any part of the
Collateral) shall be applied by the Administrative Agent in the following order
of priorities:

first, to pay any amounts (including fees, charges and disbursements of counsel
to the Administrative Agent) then due and payable to the Administrative Agent in
its capacity as such pursuant to Sections 3.05 and 9.05;

second, to pay ratably all interest (including Post-Petition Interest (as
defined in the Security Agreement)) on the Obligations, until payment in full of
all such interest and fees shall have been made;

third, to pay the unpaid principal of the Obligations ratably, until payment in
full of the principal of all Obligations shall have been made;

fourth, to pay all other Obligations ratably, until payment in full of all such
other Obligations shall have been made; and

finally, to pay to the Borrower or the relevant Loan Party, or as a court of
competent jurisdiction may direct, any surplus then remaining (including from
the proceeds of the Collateral owned by it);

provided that Collateral owned by a Subsidiary Guarantor and any proceeds
thereof shall be applied pursuant to the foregoing clauses first, second, third
and fourth only to the extent permitted by the limitation in Section 2(i) of its
Subsidiary Guaranty. The Administrative Agent may make such distributions
hereunder in cash or in kind or, on a ratable basis, in any combination thereof.

(a) In making the payments and allocations required by this Section, the
Administrative Agent will be entitled to rely on information from (i) its own
records for information as to the Administrative Agent and the Lenders (the
“Lender Parties”), their Obligations and actions taken by them, (ii) any Lender
Party for information as to its Obligations and actions taken by it, to the
extent that the Administrative Agent has not obtained such information from its
own records, and (iii) the Borrower, to the extent that the Administrative Agent
has not obtained information from the foregoing sources. All distributions made
by the Administrative Agent pursuant to this Section 7.02 shall be final (except
in the event of manifest error) and the Administrative Agent shall have no duty
to inquire as to the application by any Lender Party of any amount distributed
to it.

 

93



--------------------------------------------------------------------------------

ARTICLE 8

THE ADMINISTRATIVE AGENT AND THE COLLATERAL TRUSTEE; ETC.

Each Lender hereby irrevocably appoints the Administrative Agent and the
Collateral Trustee (for purposes of this Article 8, the Administrative Agent and
the Collateral Trustee are referred to collectively as the “Agents”) its agent
and authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to (i) execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Security Documents and (ii) negotiate, enforce or the
settle any claim, action or proceeding affecting the Lenders in their capacity
as such, at the direction of the Required Lenders, which negotiation,
enforcement or settlement will be binding upon each Lender.

The institution serving as the Administrative Agent hereunder and/or as the
Collateral Trustee shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with Holdings, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Trustee or any of its Affiliates in any capacity. Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence or willful
misconduct. Neither Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by Holdings, the
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement,

 

94



--------------------------------------------------------------------------------

warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 4 or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Term
Facility as well as activities as Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, with the consent of Borrower, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be
(x) a bank with an office in New York, New York, or an Affiliate of any such
bank or (y) a nationally recognized financial institution that is organized
under the laws of the United States or any state or district thereof. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those

 

95



--------------------------------------------------------------------------------

payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.05 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the Joint Bookrunners and Joint Lead Arrangers, the
Syndication Agent and the Documentation Agent are named as such for recognition
purposes only, and in their respective capacities as such shall have no duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document; it being understood and agreed that each of the Joint Bookrunners and
Joint Lead Arrangers, the Syndication Agent and the Documentation Agent shall be
entitled to all indemnification and reimbursement rights in favor of the Agents
provided herein and in the other Loan Documents. Without limitation of the
foregoing, neither the Joint Bookrunners and Joint Lead Arrangers, the
Syndication Agent nor the Documentation Agent in their respective capacities as
such shall, by reason of this Agreement or any other Loan Document, have any
fiduciary relationship in respect of any Lender, Loan Party or any other Person.

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

(a) if to the Borrower or Holdings, to it at Spectrum Brands Inc., 601 Rayovac
Drive, Madison, Wisconsin 53711-2497, Attention of David Lumley, Fax
No. 608-288-4485, with a copy to Paul, Weiss, Rifkind, Wharton & Garrison LLP,
1285 Avenue of the Americas, New York, New York 10019, Attention: Eric Goodison
Esq., Fax No. 212-757-3990;

 

96



--------------------------------------------------------------------------------

(b) if to the Administrative Agent, to Credit Suisse AG, Agency Manager, One
Madison Avenue, New York, NY 10010, Fax No. 212-322-2291, Email:
agency.loanops@credit-suisse.com; and

(c) if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among Holdings, the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable Person provided from time to time by such Person.

The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause its Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article 5, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) is or relates to a Borrowing Request or a notice
pursuant to Section 2.10, (ii) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default under this Agreement or
any other Loan Document or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or other extension of credit hereunder (all such non-excluded communications
being referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format acceptable to the Administrative Agent to an electronic mail address as
directed by the Administrative Agent. In addition, the Borrower agrees, and
agrees to cause its Subsidiaries, to continue to provide the Communications to
the Administrative Agent or the Lenders, as the case may be, in the manner
specified in the Loan Documents but only to the extent requested by the
Administrative Agent.

 

97



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 9.16); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public
Investor;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not marked as “Public Investor”.
Notwithstanding the foregoing, the following Borrower Materials shall be marked
“PUBLIC”, unless the Borrower notifies the Administrative Agent promptly that
any such document contains material non-public information: the Loan Documents.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities laws.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN

 

98



--------------------------------------------------------------------------------

NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING
BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH
PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

It is understood and agreed that the Administrative Agent may, in its
discretion, elect to not deliver to any Lender that is a Permitted Investor, and
limit the access of any such Lender to, any Communications or other information
that do not consist of Borrower Materials.

Section 9.02. Survival of Agreement. Nothing herein shall prejudice the right of
the Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document. All covenants, agreements, representations and warranties made by the
Borrower or Holdings herein and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Lenders
and shall survive the making by the Lenders of the Loans, regardless of any
investigation made by the Lenders or on their behalf, and shall continue in full
force and effect as long as the principal of or any accrued interest on any Loan
or any Fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid and so long as the Commitments have not been
terminated. The provisions of Sections 2.14, 2.16, 2.20 and 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Trustee or any Lender.

 

99



--------------------------------------------------------------------------------

Section 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, Holdings and the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.

Section 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Holdings, the Administrative Agent,
the Collateral Trustee or the Lenders that are contained in this Agreement shall
bind and inure to the benefit of their respective successors and assigns.

(a) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), with notice to
the Borrower by the Administrative Agent (failure to provide or delay in
providing such notice shall not invalidate such assignment) and, unless the
assignee is a Lender, an Affiliate of a Lender or a Related Fund of a Lender,
with the prior written consent of the Administrative Agent (not to be
unreasonably withheld or delayed); provided, however, that (i) the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be in an integral
multiple of, and not less than, $1,000,000 (or, if less, the entire remaining
amount of such Lender’s Commitment or Loans of the relevant Class); provided
that simultaneous assignments by two or more Related Funds shall be combined for
purposes of determining whether the minimum assignment requirement is met,
(ii) the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, and, in each case, shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent),
(iii) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws) and all applicable tax forms and (iv) the aggregate principal

 

100



--------------------------------------------------------------------------------

amount of Loans held by Holdings, its Affiliates and the Permitted Investors in
their capacity as Lenders shall not exceed 20% of the outstanding principal
amount of Loans outstanding at any time. Upon acceptance and recording pursuant
to paragraph (e) of this Section 9.04, from and after the effective date
specified in each Assignment and Acceptance, (A) the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this Agreement
and (B) the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 2.14, 2.16, 2.20 and 9.05).

(b) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Term Loan Commitment and the outstanding balances of its Loans without giving
effect to assignments thereof which have not become effective, are as set forth
in such Assignment and Acceptance, (ii) except as set forth in (i) above, such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee legally authorized to enter into
such Assignment and Acceptance; (iv) such assignee confirms that it has received
a copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.05(a) or delivered pursuant to Section 5.04
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance; (v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Trustee, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee appoints and authorizes the
Administrative Agent and the Collateral Trustee to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Trustee, respectively, by the terms
hereof, together with

 

101



--------------------------------------------------------------------------------

such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Collateral Trustee
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Trustee and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(d) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent to such assignment and any applicable tax forms, the
Administrative Agent shall promptly (i) accept such Assignment and Acceptance
and (ii) record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e).

(e) Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other Persons in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participating banks or other
Persons shall be entitled to the benefit of the cost protection provisions
contained in Sections 2.14 and 2.16 to the same extent as if they were Lenders
(but, with respect to any particular participant, to no greater extent than the
Lender that sold the participation to such participant) and (iv) the Borrower,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Loans and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
participating bank or Person hereunder or the amount of principal of or the rate
at which interest is payable on

 

102



--------------------------------------------------------------------------------

the Loans in which such participating bank or Person has an interest, extending
any scheduled principal payment date or date fixed for the payment of interest
on the Loans in which such participating bank or Person has an interest,
increasing or extending the Commitments in which such participating bank or
Person has an interest or releasing any Guarantor (other than in connection with
the sale of such Guarantor in a transaction permitted by Section 6.05) or all or
substantially all of the Collateral). Each Person holding a participation
pursuant to this Section 9.04(f) shall be entitled to the benefits of
Section 2.20 with respect to its interest in the Commitments and the Loans
outstanding from time to time as if such participant were a Lender; provided
that such Person shall have complied with the requirements of Section 2.20
including, without limitation, Section 2.20(e). To the extent permitted by law,
each participating bank or other Person also shall be entitled to the benefits
of Section 9.06 as though it were a Lender, provided that such participating
bank or other Person agrees to be subject to Section 2.18 as though it were a
Lender.

(f) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

(g) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPV shall be liable for any indemnity or similar payment obligation
under

 

103



--------------------------------------------------------------------------------

this Agreement (all liability for which shall remain with the Granting Lender).
In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPV, it will not institute
against, or join any other Person in instituting against, such SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPV
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPV to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPV.

(i) Neither Holdings nor the Borrower shall assign or delegate any of its rights
or duties hereunder without the prior written consent of the Administrative
Agent and each Lender, and any attempted assignment without such consent shall
be null and void.

Section 9.05. Expenses; Indemnity. (a) The Borrower and Holdings agree, jointly
and severally, to pay all out-of-pocket expenses incurred by the Administrative
Agent and the Collateral Trustee in connection with the syndication of the Term
Facility and the preparation and administration of this Agreement and the other
Loan Documents or in connection with any amendments, modifications or waivers of
the provisions hereof or thereof or incurred by the Administrative Agent, the
Collateral Trustee or the Lenders in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents or in connection with the Loans made hereunder, including the fees,
charges and disbursements of Davis Polk & Wardwell LLP, counsel for the
Administrative Agent, Thompson Hine, LLP, counsel for the Collateral Trustee and
no more than one counsel in each jurisdiction where Collateral is located), and,
in connection with any such enforcement or protection, the fees, charges and
disbursements of any other counsel for the Administrative Agent or the
Collateral Trustee and no more than one counsel for all Lenders.

(a) The Borrower and Holdings agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Trustee, each Lender and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees,
charges and disbursements, incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the

 

104



--------------------------------------------------------------------------------

execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby (including the
syndication of the Term Facility), (ii) the use of the proceeds of the Loans,
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto (and regardless of
whether such matter is initiated by a third party or by the Borrower, any other
Loan Party or any of their respective Affiliates), or (iv) any actual or alleged
presence or Release of Hazardous Materials on any property currently or formerly
owned or operated by the Borrower or any of the Subsidiaries, or any
Environmental Liability related in any way to the Borrower or the Subsidiaries;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(b) To the extent that Holdings and the Borrower fail to pay any amount required
to be paid by them to the Administrative Agent or the Collateral Trustee under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Collateral Trustee, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Collateral Trustee in its capacity as
such. For purposes hereof, a Lender’s “pro rata share” shall be determined based
upon its share of the sum of outstanding Loans and unused Commitments at the
time.

(c) To the extent permitted by applicable law, neither Holdings nor the Borrower
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or the use of the proceeds thereof.

(d) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Trustee or any Lender. All amounts due under this Section 9.05 shall be payable
on written demand therefor.

 

105



--------------------------------------------------------------------------------

Section 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or Holdings against any of and all the
obligations of the Borrower or Holdings now or hereafter existing under this
Agreement and other Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such other
Loan Document and although such obligations may be unmatured. The rights of each
Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

Section 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Trustee or any Lender in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Trustee, and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on the Borrower or Holdings in any case shall entitle the Borrower or Holdings
to any other or further notice or demand in similar or other circumstances.

(a) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower, Holdings and the Required Lenders; provided, however, that no
such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan, or waive or excuse any such payment or any part
thereof, or decrease the rate of interest (other than default interest) on any
Loan, without the prior written consent of each Lender directly adversely
affected thereby, (ii) increase or extend the Commitment of any Lender without
the prior written consent of such Lender or decrease or extend the date for
payment of any Fees of any Agent without the prior written consent of such
Agent, (iii) amend or

 

106



--------------------------------------------------------------------------------

modify the pro rata requirements of Section 2.17 (other than in connection with
loan buy-back offers that are made to all Lenders on a pro rata basis, in which
case payments and Commitment reductions with respect to tendering Lenders will
be permitted on terms acceptable to the Borrower, Holdings and the Required
Lenders) and Section 2.18, the provisions of Section 9.04(j) or the provisions
of this Section or release any Guarantor (other than in connection with the sale
of such Guarantor in a transaction permitted by Section 6.04(m)) or all or
substantially all of the Collateral, without the prior written consent of each
Lender, (iv) change the provisions of any Loan Document in a manner that by its
terms adversely affects the rights in respect of payments due to Lenders holding
Loans of one Class differently from the rights of Lenders holding Loans of any
other Class without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class, (v) modify the protections afforded to an SPV pursuant to the
provisions of Section 9.04(i) without the written consent of such SPV or
(vi) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Term Loan Commitments on the date
hereof); provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the
Collateral Trustee hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent or the Collateral Trustee.

(b) The Administrative Agent and the Borrower may amend any Loan Document to
correct administrative errors or omissions, or to effect administrative changes
that are not adverse to any Lender. Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Loan Document.

Section 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

107



--------------------------------------------------------------------------------

Section 9.10. Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any Person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Collateral Trustee and the Lenders) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.

Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

108



--------------------------------------------------------------------------------

Section 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15. Jurisdiction; Consent to Service of Process. (a) Each of Holdings
and the Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Collateral
Trustee or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrower,
Holdings or their respective properties in the courts of any jurisdiction.

(a) Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(b) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.16. Confidentiality. Each of the Administrative Agent and the Lenders
agrees (and the Collateral Trustee shall agree pursuant to the Collateral Trust
Agreement) to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
officers, directors, employees and agents, including accountants, legal counsel

 

109



--------------------------------------------------------------------------------

and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) in connection with the exercise of any remedies hereunder or under the other
Loan Documents or any suit, action or proceeding relating to the enforcement of
its rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 9.16, to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (f) with the consent of the Borrower or (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 9.16. For the purposes of this Section, “Information”
shall mean all information received from the Borrower or Holdings and related to
the Borrower or Holdings or their business, other than any such information that
was available to the Administrative Agent, the Collateral Trustee or any Lender
on a nonconfidential basis prior to its disclosure by the Borrower or Holdings.
Any Person required to maintain the confidentiality of Information as provided
in this Section 9.16 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord its own
confidential information.

Section 9.17. Lender Action. Each Lender agrees that it shall not in its
capacity as Lender hereunder take or institute any actions or proceedings,
judicial or otherwise, for any right or remedy against any Loan Party or any
other obligor under any of the Loan Documents (including the exercise of any
right of setoff, rights on account of any banker’s lien or similar claim or
other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any such Loan Party, unless expressly provided for herein
or in any other Loan Document, without the prior written consent of the
Administrative Agent. The provisions of this Section 9.17 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

Section 9.18. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Holdings and the
Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
the Borrower, which information includes the name and address of Holdings and
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and the Borrower in
accordance with the USA PATRIOT Act.

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SPECTRUM BRANDS, INC. By:   /s/ John T. Wilson   Name: John T. Wilson   Title:
  Senior Vice President,               Secretary and General Counsel



--------------------------------------------------------------------------------

SB/RH HOLDINGS, LLC By:   /s/ Lisa R. Carstarphen   Name: Lisa Carstarphen  
Title:   Vice President and Secretary



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually and
as Administrative Agent

By:   /s/ John D. Toronto   Name: John D. Toronto   Title:   Director By:   /s/
Vipul Dhadda   Name: Vipul Dhadda   Title:   Associate

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender

By:   /s/ John D. Toronto   Name: John D. Toronto   Title:   Director By:   /s/
Vipul Dhadda   Name: Vipul Dhadda   Title:   Associate